CREDIT AGREEMENT - SUPPLY REFINANCING FACILITY

                   CREDIT AGREEMENT, dated as of February 21, 2003, among
ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company (the
"Borrower"), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the Initial Refinancing Lenders (the
"Initial Refinancing Lenders"), the bank listed on the signature pages hereof as
the Initial Refinancing Issuing Bank (the "Initial Refinancing Issuing Bank"
and, together with the Initial Refinancing Lenders, the "Initial Refinancing
Lender Parties"), and Citibank, N.A. ("Citibank"), as Refinancing Lender Agent
(together with any successor Refinancing Lender Agent appointed pursuant to
Article VII, the "Refinancing Lender Agent") for the Refinancing Lender Parties.

PRELIMINARY STATEMENTS

                   (1)     As of the date hereof, the Borrower is indebted to
certain banks and financial institutions (the "Existing Lenders") pursuant to
one or more of the agreements listed in Part A of Schedule II (collectively, the
"Existing Lender Debt Documents"), and the aggregate principal amount owed as of
the date hereof to each Existing Lender under the Existing Lender Debt Documents
is set forth in Part B of Schedule II opposite the name of such Existing Lender
(all such amounts, collectively, the "Existing Lender Debt").

                   (2)     As of the date hereof, one or more letters of credit,
as listed in Part C of Schedule II (collectively, the "Existing Letters of
Credit") have been issued for the account of the Borrower, and the amount as of
the date hereof available for drawing(s) under each Existing Letter of Credit is
set forth in Part D of Schedule II opposite such Existing Letter of Credit.

                   (3)     The Borrower has requested that the Initial
Refinancing Lender Parties establish (a) a secured loan facility initially in
the aggregate amount of $893,367,758.00 in favor of the Borrower, with up to
$200,000,000 thereof to be made available in the form of Letters of Credit (as
hereinafter defined) at any time (the "Secured Loan Facility"), and (b) an
unsecured loan facility initially in the aggregate amount of $94,289,457.77 in
favor of the Borrower (the "Unsecured Loan Facility"), each to refinance the
Existing Lender Debt, to refinance $10,000,000 of existing indebtedness of the
Parent (as hereinafter defined) owed to Southwest Bank under a Line of Credit
Promissory Note dated February 29, 2000 (the "Existing AYE Debt") and, with
respect to the Secured Loan Facility only, to issue Letters of Credit from time
to time and/or to assume upon the Refinancing Closing (as hereinafter defined)
all obligations of the issuer with respect to the Existing Letters of Credit.
The Initial Refinancing Lender Parties have indicated their willingness to
provide such financing on the terms and conditions of this Agreement and the
other Financing Documents (as hereinafter defined).

                   (4)     Pursuant to a Common Terms Agreement, dated as of the
date hereof (the "Common Agreement"), among the Borrower, the other Grantors,
the Initial New Money Lenders, the New Money Lender Agent, the Initial
Refinancing Lenders, the Initial Refinancing Issuing Bank, the Refinancing
Lender Agent, the Initial Springdale Lenders, the Springdale Lender Agent, the
Syndication Agent and the Documentation Agent (each as defined therein), the
Borrower and the other Grantors have made certain representations, covenants and
undertakings for the benefit of the Bank Lender Parties (as defined therein).

                   NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements contained herein, the parties hereto hereby
agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

                   SECTION 1.01.     Certain Defined Terms.  Except as otherwise
defined in this Agreement, capitalized terms used in this Agreement but not
defined herein shall have the meanings assigned thereto in Appendix A to the
Common Agreement. In addition, the following terms shall have the following
meanings:

                   "Advance" means a Loan Advance or a Letter of Credit Advance.

                   "Agreement" means this Credit Agreement.

                   "Applicable Lending Office" means, with respect to each
Refinancing Lender Party, such Refinancing Lender's Domestic Lending Office in
the case of a Base Rate Advance and such Refinancing Lender Party's Eurodollar
Lending Office in the case of a Eurodollar Rate Advance.

                   "Applicable Margin" means:

                   (a)     as of any date after the Repricing Date with respect
to Unsecured Loan Advances, 10.50% per annum; and

                   (b)     as of any date with respect to (i) Unsecured Loan
Advances on or prior to the Repricing Date and (ii) Secured Loan Advances, a
percentage per annum determined by reference to the Rating Level in effect on
such date, as set forth below:

Rating Level

Applicable Margin For Base
Rate Advances

Applicable Margin For Eurodollar
Rate Advances


Level 1


4.00%


5.00%


Level 2


4.50%


5.50%


Level 3


5.00%


6.00%


                   "Assignment and Acceptance" means an assignment and
acceptance entered into by a Refinancing Lender and an Eligible Assignee, and
accepted by the Refinancing Lender Agent, in accordance with Section 8.07 and in
substantially the form of Exhibit C.

                   "Base Rate" means a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the higher of:

                   (a)     the rate of interest announced publicly by Citibank
in New York, New York, from time to time, as Citibank's base rate; and

                   (b)     the Federal Funds Rate plus 0.5%.

                   "Base Rate Advance" means an Advance that bears interest as
provided in Section 2.09(a)(i).

                   "Blocking Notice" means, with respect to any Funded Exchange
and any Event of Default, a written notice issued by the Required Refinancing
Lenders to the Refinancing Lender Agent notifying the Refinancing Lender Agent
that such Funded Exchange shall not occur as a result of such Event of Default.

                   "Borrower" has the meaning set forth in the recital of
parties to this Agreement.

                   "Borrowing" means a Secured Borrowing or an Unsecured
Borrowing.

                   "Citibank" has the meaning set forth in the recital of
parties to this Agreement.

                   "Commitments" means, collectively, the Refinancing
Commitments and the Letter of Credit Commitments of each Refinancing Lender
Party.

                   "Common Agreement" has the meaning set forth in Preliminary
Statement (4) of this Agreement.

                   "Continuation", "Continue" and "Continued" each refer to a
continuation of Eurodollar Rate Advances upon the expiration of the Interest
Period therefor as Eurodollar Rate Advances of the same or a different Interest
Period pursuant to Section 2.05.

                   "Conversion", "Convert" and "Converted" each refer to a
conversion of Advances of one Type into Advances of the other Type pursuant to
Section 2.05, 2.12 or 2.13.

                   "Credit Rating" means, as of any date, the credit rating then
in effect by S&P or Moody's, as the case may be, for the long-term senior
unsecured non-credit enhanced Debt of the Borrower, as demonstrated by written
evidence delivered to the Refinancing Lender Agent which is in form and
substance reasonably satisfactory to the Refinancing Lender Agent.

                    "Domestic Lending Office" means, with respect to any
Refinancing Lender Party, the office of such Refinancing Lender Party specified
as its "Domestic Lending Office" opposite its name on Schedule I or in the
Assignment and Acceptance pursuant to which it became a Refinancing Lender
Party, as the case may be, or such other office of such Refinancing Lender Party
as such Refinancing Lender Party may from time to time specify to the Borrower
and the Refinancing Lender Agent.

                   "Eurocurrency Liabilities" has the meaning set forth in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

                   "Eurodollar Lending Office" means, with respect to any
Refinancing Lender Party, the office of such Refinancing Lender Party specified
as its "Eurodollar Lending Office" opposite its name on Schedule I or in the
Assignment and Acceptance pursuant to which it became a Refinancing Lender Party
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Refinancing Lender Party as such Refinancing Lender Party may
from time to time specify to the Borrower and the Refinancing Lender Agent.

                   "Eurodollar Rate" means, with respect to any Interest Period
for all Eurodollar Rate Advances comprising part of the same Funding, the rate
per annum obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1.00 minus the Eurodollar Rate Reserve Percentage.

                   "Eurodollar Rate Advance" means an Advance that bears
interest as provided in Section 2.09(a)(ii).

                   "Eurodollar Rate Reserve Percentage" for any Interest Period
for all Eurodollar Rate Advances comprising part of the same Funding means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

                   "Exchange" means a Funded Exchange or an Unfunded Exchange,
as the context requires.

                   "Existing AYE Debt" has the meaning set forth in Preliminary
Statement (3) of this Agreement.

                   "Existing Lender Debt" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Existing Lender Debt Documents" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Existing Lenders" has the meaning set forth in Preliminary
Statement (1) of this Agreement.

                   "Existing Letters of Credit" has the meaning set forth in
Preliminary Statement (2) of this Agreement.

                   "Facility" means the Secured Loan Facility or the Unsecured
Loan Facility.

                   "Federal Funds Rate" means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
for such transactions received by the Refinancing Lender Agent from three
Federal funds brokers of recognized standing selected by it.

                   "Final Maturity Date" means the earlier of (a) April 18, 2005
and (b) the date of acceleration of all outstanding Advances and termination in
whole of the Commitments pursuant to Section 6.01.

                   "Funded Exchange" has the meaning set forth in Section
2.01(d)(i).

                   "Funding" means (a) each Borrowing or (b) the making of
Letter of Credit Advances of the same Type upon a Funded Exchange.

                   "Granting Lender" has the meaning set forth in Section
8.07(h).

                   "Indemnified Costs" has the meaning set forth in Section
7.05(a).

                   "Indemnified Party" has the meaning set forth in Section
8.04(b).

                   "Initial Extension of Credit" means each of the Borrowings
and the assumption of the Existing Letters of Credit hereunder.

                   "Initial Refinancing Issuing Bank" has the meaning set forth
in the recital of parties to this Agreement.

                   "Initial Refinancing Lender Parties" has the meaning set
forth in the recital of parties to this Agreement.

                   "Initial Refinancing Lenders" has the meaning set forth in
the recital of parties to this Agreement.

                   "Interest Period" means, for each Eurodollar Rate Advance
comprising part of the same Funding, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance, as the case may be, and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two or three months, as the Borrower may, upon
notice received by the Refinancing Lender Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

                   (a)     the Borrower may not select any Interest Period with
respect to any Eurodollar Rate Advance that ends after the date specified in
clause (a) of the definition of "Final Maturity Date";

                   (b)     without prejudice to Section 2.05(a), Interest
Periods commencing on the same date for Eurodollar Rate Advances comprising part
of the same Funding shall be of the same duration;

                   (c)     whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day;

                   (d)     whenever the first day of any Interest Period occurs
on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

                   (e)     the Borrower may not select any Interest Period with
a duration of two or three months until the later of (i) the date on which the
Borrower has satisfied its obligations under Section 5.01(t)(iv) of the Common
Agreement and (ii) the date on which all of the Refinancing Obligations, all
Obligations under the Springdale Tranche A Facility and the Springdale Tranche C
Facility (each as defined in the Security Agreement) and all of the Noteholder
Obligations are secured by the Group Assets and the Springdale Assets pursuant
to the Collateral Documents.

                   "Issuance" means (a) the issuance of any new Letter of
Credit, (b) the assumption of any Existing Letter of Credit and (c) any L/C
Exposure Amendment; and the terms "Issue" and "Issued" shall be interpreted
accordingly.

                   "L/C Exposure" means with respect to any Letter of Credit
outstanding at any time and (a) the Refinancing Issuing Bank, the Available
Amount under such Letter of Credit at such time and (b) any Refinancing Lender
at any time, an amount equal to such Refinancing Lender's Pro Rata Share of the
Available Amount of such Letter of Credit.

                   "L/C Exposure Amendment" means, with respect to any existing
Letter of Credit, (a) any extension or renewal to the term of such Letter of
Credit or (b) any amendment, supplement or other modification thereto which
results, in each case, in an increase in the Available Amount of such Letter of
Credit.

                   "L/C Related Documents" shall have the meaning set forth in
Section 2.11(e)(i).

                   "Letter of Credit Advance" means an advance made by the
Refinancing Issuing Bank or any Refinancing Lender pursuant to Section 2.03(a)
or 2.11.

                   "Letter of Credit Agreement" means such application and
agreement for letter of credit as the Refinancing Issuing Bank may specify to
the Borrower for use in connection with each requested Letter of Credit.

                   "Letter of Credit Commitment" means, with respect to the
Refinancing Issuing Bank or any Refinancing Lender at any time, the amount set
forth opposite the Refinancing Issuing Bank's or Refinancing Lender's name on
Schedule I under the caption "Letter of Credit Commitment" or, if the
Refinancing Issuing Bank or Refinancing Lender has entered into an Assignment
and Acceptance, set forth for the Refinancing Issuing Bank or Refinancing
Lender, as the case may be, in the Register maintained by the Refinancing Lender
Agent pursuant to Section 8.07(e) as the Refinancing Issuing Bank's or
Refinancing Lender's, as the case may be, "Letter of Credit Commitment", as such
amount may be reduced at or prior to such time pursuant to Section 2.06 or 6.01.

                   "Letter of Credit Facility" means, at any time, an amount
equal to the lesser of (a) the amount of the Refinancing Issuing Bank's Letter
of Credit Commitment at such time and (b) the amount equal to the aggregate
Letter of Credit Commitments of all Refinancing Lenders at such time.

                   "Letters of Credit" means, collectively, each letter of
credit issued, and each Existing Letter of Credit the obligations of the issuer
of which have been assumed, by the Refinancing Issuing Bank pursuant to Section
2.01(c) or (d).

                   "LIBOR" means, for any applicable Interest Period with
respect to all Eurodollar Rate Advances comprising part of the same Funding, the
British Bankers' Association Interest Settlement Rate per annum for deposits in
Dollars for a period equal to such Interest Period appearing on the display
designated as Page 3750 on the Dow Jones Markets Service (or such other page on
that service or such other service designated by the British Banker's
Association for the display of such Association's Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the day that is two
Business Days prior to the first day of the Interest Period or if such Page 3750
is unavailable for any reason at such time, the rate which appears on the
Reuters Screen ISDA Page as of such date and such time; provided that if the
Refinancing Lender Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Refinancing Lender Agent to be the average (rounded
upward, if necessary, to the nearest 1/1000th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Refinancing Lender Agent two
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Rate Advance of Citibank (in its
capacity as a Refinancing Lender); provided further that, notwithstanding the
foregoing, with respect to (a) the Secured Loan Advances, until the date on
which the Borrower has satisfied its obligations under Section 5.01(t)(iv) of
the Common Agreement, LIBOR shall not be less than 2.00% per annum and (b) the
Unsecured Loan Advances, LIBOR shall not be less than 2.00% per annum.

                   "Loan Advance" means a Secured Loan Advance or an Unsecured
Loan Advance.

                   "Moody's" means Moody's Investors Service, Inc.

                   "Note" means a promissory note of the Borrower payable to the
order of any Refinancing Lender in substantially the form of Exhibit A,
evidencing the aggregate indebtedness of the Borrower to such Refinancing Lender
resulting from Advances made by such Refinancing Lender hereunder.

                   "Notice of Conversion/Continuation" has the meaning set forth
in Section 2.05(b).

                   "Notice of Exchange" has the meaning set forth in Section
2.03(c)(i).

                   "Notice of Refinancing" has the meaning set forth in
Section 2.02(a).

                   "Notice of Utilization" means the Notice of Refinancing or a
Notice of Exchange, as the context requires.

                   "Other Taxes" has the meaning set forth in Section 2.14(b).

                   "Pro Rata Share" of any amount means, with respect to any
Refinancing Lender at any time, and (a) the Secured Loan Facility or the Letter
of Credit Facility, the product of such amount times a fraction the numerator of
which is the amount of such Refinancing Lender's Secured Refinancing Commitment
or Letter of Credit Commitment, as applicable, at such time (or, if such
commitments shall have been terminated pursuant to Section 2.06 or 6.01, the
aggregate principal amount of the outstanding Secured Loan Advances owing to
such Refinancing Lender plus the L/C Exposure of such Refinancing Lender with
respect to all outstanding Letters of Credit, in each case, at such time) and
the denominator of which is the aggregate of the Secured Refinancing Commitments
and Refinancing Letter of Credit Commitments of all Refinancing Lenders at such
time (or, if such commitments shall have been terminated pursuant to
Section 2.06 or 6.01, the aggregate principal amount of the outstanding Secured
Loan Advances owing to all Refinancing Lenders plus the Available Amount of all
outstanding Letters of Credit, in each case, at such time) and (b) the Unsecured
Loan Facility, the product of such amount times a fraction the numerator of
which is the amount of such Refinancing Lender's Unsecured Refinancing
Commitment at such time (or, if such commitment shall have been terminated
pursuant to Section 2.06 or 6.01, the aggregate principal amount of the
outstanding Unsecured Loan Advances owing to such Refinancing Lender at such
time) and the denominator of which is the aggregate of the Unsecured Refinancing
Commitments of all Refinancing Lenders at such time (or, if such commitments
shall have been terminated pursuant to Section 2.06 or 6.01, the aggregate
principal amount of the outstanding Unsecured Loan Advances owing to all
Refinancing Lenders).

                   "Rating Level" means, with respect to any date, any of the
following levels (with Level 1 being the "highest" of such Rating Levels and
Level 3 being the "lowest"), as determined by reference to the Credit Ratings,
if any, on such date issued by S&P and Moody's:

Rating Level

:

Credit Rating

:

Level 1

BB+/Ba1 or higher

Level 2

BB/Ba2

Level 3

BB-/Ba3 or lower

provided

that (a) if on any day the Credit Ratings established by S&P and Moody's fall
within different Rating Levels, the Rating Level for such day shall be
determined by reference to the lower of such Credit Rating; (b) if on any day
neither of, or only one of, S&P and Moody's shall have in effect a Credit
Rating, the Applicable Margin shall be determined by reference to Level 3;
(c) if any Credit Rating established by S&P or Moody's shall be changed, such
change shall be effective as of the date on which such change is notified in
writing to the Borrower, or is announced publicly, by the rating agency making
such change; and (d) if S&P or Moody's shall change the basis on which ratings
are established, each reference to a Credit Rating announced by S&P or Moody's,
as the case may be, shall refer to the then equivalent rating by S&P or Moody's,
as the case may be.

                   "Refinancing Commitment" means a Secured Refinancing
Commitment or an Unsecured Refinancing Commitment.

                   "Refinancing Issuing Bank" means the Initial Refinancing
Issuing Bank and each Person that shall become a Refinancing Issuing Bank
hereunder pursuant to Section 8.07.

                   "Refinancing Lender" means each Initial Refinancing Lender
and each Person that shall become a Refinancing Lender hereto pursuant to
Section 8.07.

                   "Refinancing Lender Agent" has the meaning set forth in the
recital of parties to this Agreement.

                   "Refinancing Lender Agent's Account" means the account of the
Refinancing Lender Agent maintained by the Refinancing Lender Agent with
Citibank, N.A., at its office at 399 Park Avenue, New York, New York (ABA No.
021000089), Account No. 36852248, Reference: Allegheny Energy Supply Company,
LLC - Refinancing Facility, or such other account as the Refinancing Lender
Agent shall specify in writing to the Refinancing Lender Parties.

                   "Register" has the meaning set forth in Section 8.07(e).

                   "Repricing Date" means the earlier of (a) July 31, 2003 and
(b) the date on which the Borrower has delivered to each Representative Agent an
Officer's Certificate (i) attaching (A) a copy of the audited Consolidated
annual financial statements of the Borrower and its Subsidiaries dated
December 31, 2002 and interim Consolidated financial statements (consolidated
balance sheets and income statements) of the Borrower and its Subsidiaries dated
as of March 31, 2003 (in each case, as filed with the Securities and Exchange
Commission) and (B) a copy of the letter of Price WaterhouseCoopers or other
independent public accountants for the Borrower acceptable to the Required
Lenders included in such audited financial statements, (ii) certifying that the
copies of such financial statements fairly present the financial condition of
the Borrower and its Subsidiaries as of the date of such financial statements
and the results of operations of the Borrower and its Subsidiaries for the
period indicated in such financial statements, all in accordance with GAAP and,
subject, in the case of the interim Consolidated financial statements dated as
of March 31, 2003, to normal year-end audit adjustments and the absence of
footnotes, and (iii) certifying as to the amount (as of the date on which the
Liens referred to in clause (iv) below are perfected) which is equal to 30% of
the consolidated assets (as determined for purposes of the Bond Lien Basket
Provisions) of the Borrower, as determined in accordance with GAAP,
(iv) attaching certified copies of the resolutions of the Board of Directors of
each Loan Party authorizing the execution, delivery and performance of any
Collateral Documents to which it is a party and which are necessary to create,
perfect and protect the liens and security interests, subject to the PCB Liens
and with the applicable priorities set forth in Section 2.02 of the Security
Agreement, in the Collateral securing the Unsecured Loan Advances which may,
based upon the interim Consolidated financial statements referred to in
clause (i)(A) above and the certification in clause (iii) above, become Secured
Loan Advances (and constitute Bond Lien Basket Debt) in accordance with
Section 2.15; and (v) certifying that the conditions specified in
Section 2.01(b) of the Security Agreement relating to the securing of such
Unsecured Loan Advances have been satisfied.

                   "Required Refinancing Lenders" means, at any time,
Refinancing Lenders owed or holding at least a majority in interest of the sum
of (a) the aggregate principal amount of the Advances outstanding at such time
and (b) the aggregate L/C Exposure on all Letters of Credit outstanding at such
time, or, if no such principal amount and no Letters of Credit are outstanding
at such time, Refinancing Lenders holding at least a majority in interest of the
aggregate of the Refinancing Commitments.

                   "Secured Borrowing" means the borrowing consisting of
simultaneous Secured Loan Advances made by the Refinancing Lenders pursuant to
Section 2.01(a).

                   "Secured Loan Advances" means loan advances by Refinancing
Lenders to the Borrower pursuant to Section 2.01(a) and Letter of Credit
Advances in each case, as the principal amount thereof is increased in
accordance with Section 2.01 of the Security Agreement on each Recalculation
Date, as contemplated in Section 2.15.

                   "Secured Loan Facility" has the meaning set forth in
Preliminary Statement (3) of this Agreement.

                   "Secured Refinancing Commitment" means, with respect to any
Refinancing Lender at any time, the amount set forth opposite such Refinancing
Lender's name on Schedule I under the caption "Secured Refinancing Commitment"
or, if such Refinancing Lender has entered into one or more Assignment and
Acceptances on or prior to such time, set forth for such Refinancing Lender in
the Register maintained by the Refinancing Lender Agent pursuant to Section
8.07(e) as such Refinancing Lender's "Secured Refinancing Commitment", as such
amount may be reduced at or prior to such time pursuant to Section 2.06 or 6.01.

                   "S&P" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

                   "SPV" shall have the meaning provided in Section 8.07(h).

                   "Taxes" has the meaning set forth in Section 2.14(a).

                   "Termination Date" means the earlier of February 28, 2003 and
the date of termination in whole of the Refinancing Commitments pursuant to
Section 6.01.

                   "Type" refers to the distinction between Advances bearing
interest at the Base Rate and Advances bearing interest at the Eurodollar Rate.

                   "Unfunded Exchange" has the meaning set forth in Section
2.01(d)(ii).

                   "Unsecured Borrowing" means the borrowing consisting of
simultaneous Unsecured Loan Advances made by the Refinancing Lenders pursuant to
Section 2.01(b), as the principal amount thereof is decreased in accordance with
Section 2.01 of the Security Agreement on each Recalculation Date, as
contemplated in Section 2.15.

                   "Unsecured Loan Advance" means a loan advance by a
Refinancing Lender to the Borrower pursuant to Section 2.01(b).

                   "Unsecured Loan Facility" has the meaning set forth in
Preliminary Statement (3) of this Agreement.

                   "Unsecured Refinancing Commitment" means, with respect to any
Refinancing Lender at any time, the amount set forth opposite such Refinancing
Lender's name on Schedule I under the caption "Unsecured Refinancing Commitment"
or, if such Refinancing Lender has entered into one or more Assignment and
Acceptances on or prior to such time, set forth for such Refinancing Lender in
the Register maintained by the Refinancing Lender Agent pursuant to Section
8.07(e) as such Refinancing Lender's "Unsecured Refinancing Commitment", as such
amount may be reduced at or prior to such time pursuant to Section 2.06 or 6.01.

                   SECTION 1.02.     Principles of Interpretation.  This
Agreement and the Schedules and Exhibits hereto, except to the extent that the
context otherwise requires, shall be subject to the same principles of
interpretation as are set forth in Section 1.02 of the Common Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE BORROWINGS,
THE LETTERS OF CREDIT AND EXCHANGES

                   SECTION 2.01.     The Borrowings and the Letters of
Credit.  (a)  Secured Loan Advances. Each Refinancing Lender severally agrees,
on the terms and conditions hereinafter set forth, to make a single secured loan
advance to the Borrower upon the Refinancing Closing (which shall occur on any
Business Day during the period from the date hereof until the Termination Date)
in an amount equal to (i) such Refinancing Lender's Secured Refinancing
Commitment, minus (ii) such Refinancing Lender's Pro Rata Share of the aggregate
Available Amount of all Existing Letters of Credit being assumed on such day
pursuant to Section 2.01(c); provided that (A) each of the Borrowings and the
initial Issuance of Letters of Credit (and assumption by the Refinancing Issuing
Bank of the Existing Letters of Credit) shall occur on the same date and (B) all
Secured Loan Advances shall, subject to Section 2.05, be Base Rate Advances. The
Secured Borrowing shall consist of Secured Loan Advances made simultaneously by
the Refinancing Lenders ratably according to their respective Secured
Refinancing Commitments. If the Secured Borrowing does not occur on or prior to
the Termination Date, all obligations of the Refinancing Lenders herein to make
Advances and of the Refinancing Issuing Bank to Issue Letters of Credit and
assume the Existing Letters of Credit shall immediately and permanently
terminate in accordance with Section 2.06.

                   (b)     Unsecured Loan Advances. Each Refinancing Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single unsecured loan advance to the Borrower upon the Refinancing Closing
(which shall occur on any Business Day during the period from the date hereof
until the Termination Date) in an amount equal to (i) such Refinancing Lender's
Unsecured Refinancing Commitment; provided that (A) each of the Borrowings and
the initial Issuance of Letters of Credit (and assumption by the Refinancing
Issuing Bank of the Existing Letters of Credit) shall occur on the same date and
(B) all Unsecured Loan Advances shall, subject to Section 2.05, be Base Rate
Advances. The Unsecured Borrowing shall consist of Unsecured Loan Advances made
simultaneously by the Refinancing Lenders ratably according to their respective
Unsecured Refinancing Commitments. If the Unsecured Borrowing does not occur on
or prior to the Termination Date, all obligations of the Refinancing Lenders
herein to make Advances and of the Refinancing Issuing Bank to Issue Letters of
Credit and assume the Existing Letters of Credit shall immediately and
permanently terminate in accordance with Section 2.06(a).

                   (c)     Assumption of Existing Letters of Credit. The
Refinancing Issuing Bank agrees, on the terms and conditions hereinafter set
forth, to assume the Existing Letters of Credit for the account of the Borrower
upon the Refinancing Closing (which shall occur on any Business Day during the
period from the date hereof until the Termination Date) in an aggregate
Available Amount for all Existing Letters of Credit assumed on such date (i) not
to exceed the Letter of Credit Facility on such date and (ii) which, together
with the Secured Borrowing, does not exceed the aggregate of the Secured
Refinancing Commitments of the Refinancing Lenders; provided that each of the
Borrowings and the initial Issuance of Letters of Credit (and assumption by the
Refinancing Issuing Bank of the Existing Letters of Credit) shall occur on the
same date; provided further that unless each of the Borrowings shall occur on or
before the Termination Date, no Existing Letters of Credit shall be assumed or
Letters of Credit Issued, and the Letter of Credit Facility shall be terminated,
in full on the Termination Date.

                   (d)     Exchanges. The Refinancing Issuing Bank and each
Refinancing Lender severally agree, on the terms and conditions hereafter set
forth, from time to time (i) to exchange Letters of Credit and L/C Exposure,
respectively, for Letter of Credit Advances (which shall, subject to Section
2.05, be Base Rate Advances) in accordance with Section 2.03(a) (each, a "Funded
Exchange") and (ii) to exchange Advances comprising the same Funding for Letters
of Credit and L/C Exposure, respectively, in accordance with Section 2.03(b)
(each, an "Unfunded Exchange"); provided that no Unfunded Exchange shall result
in the Issuance of a Letter of Credit after the 60th day prior to the date
specified in clause (a) of the definition of "Final Maturity Date" and provided
further that the aggregate of the Available Amount for all Letters of Credit
outstanding at any time shall not exceed the Letter of Credit Facility at such
time.

                   (e)     Expiration Dates for Letters of Credit. No Letter of
Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) occurring after the date that is five days
before the date specified in clause (a) of the definition of "Final Maturity
Date."

                   (f)     Participation by Refinancing Lenders. Upon the
assumption of the Existing Letters of Credit at the time of the Refinancing
Closing and upon Issuance of each other Letter of Credit pursuant to an Unfunded
Exchange, each Refinancing Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Refinancing Issuing Bank, without
recourse, a participation in such Letter of Credit equal to such Refinancing
Lender's L/C Exposure with respect to such Letter of Credit; provided that such
participation by each Refinancing Lender in each Letter of Credit shall be
terminated upon, and to the extent of, any Letter of Credit Advance made by such
Refinancing Lender with respect to such Letter of Credit pursuant to Section
2.03(a) or 2.11. Each such participation by a Refinancing Lender shall be deemed
to utilize its Letter of Credit Commitment by an amount equal to the amount of
such participation.

                   SECTION 2.02.     Initial Extension of Credit.  (a)  The
Initial Extension of Credit shall be made on notice, given not later than
10:00 a.m. (New York City time) on the proposed date of the Initial Extension of
Credit (which shall be a Business Day), by the Borrower to the Refinancing
Lender Agent, which shall give to each Refinancing Lender prompt notice thereof
by telecopier or electronic mail. Such notice of the Initial Extension of Credit
(a "Notice of Refinancing") shall be by telephone, confirmed immediately in
writing, or telecopier or electronic mail, in substantially the form of Exhibit
B, specifying therein (i) the requested date of the Initial Extension of Credit
(which shall be a Business Day), (ii) with respect to any Borrowing, the
requested amount of such Borrowing and the Facility under which such Borrowing
is to be made, and (iii) with respect to each Existing Letter of Credit to be
assumed, if any, the requested (A) Available Amount of such Letter of Credit
(which shall not be less than $100,000), (B) expiration date of such Letter of
Credit (which shall be a Business Day), (C) name and address of the beneficiary
of such Letter of Credit and (D) form of such Letter of Credit; and the Notice
of Refinancing shall be accompanied by a Letter of Credit Agreement with respect
to each such Letter of Credit, or shall include a statement that no Existing
Letters of Credit shall be assumed on such date.

                   (b)     Subject to Section 2.02(d), with respect to each
Borrowing, each Refinancing Lender shall, before 12:00 noon (New York City time)
on the date of the Initial Extension of Credit, make available for the account
of its Applicable Lending Office to the Refinancing Lender Agent at the
Refinancing Lender Agent's Account, in immediately available funds, such
Refinancing Lender's ratable portion of such Borrowing in accordance with the
respective Refinancing Commitments of the Refinancing Lenders under the
applicable Facility. After the Refinancing Lender Agent's receipt of such funds
and upon fulfillment of the applicable conditions set forth in Section 3.01, the
Refinancing Lender Agent will make such funds available to the Borrower by
distributing such funds in accordance with the Funds Flow Memorandum.

                   (c)     With respect to each Existing Letter of Credit to be
assumed on the Closing Date, if the requested form of such Letter of Credit is
acceptable to the Refinancing Issuing Bank in its sole discretion, the
Refinancing Issuing Bank will, upon fulfillment of the conditions set forth in
Section 3.01 (the fulfillment of which the Refinancing Issuing Bank shall have
no duty to ascertain), assume such Letter of Credit.

                   (d)     Each Initial Refinancing Lender shall be required to
make available to the Refinancing Lender Agent its ratable portion of each
Borrowing pursuant to Section 2.02(b) only to the extent, if any, that (i) with
respect to the Secured Borrowing, (A) the principal amount of the Secured Loan
Advance to be made by such Initial Refinancing Lender as part of such Borrowing
exceeds (B) an amount equal to (1) the principal amount of the Existing Lender
Debt and the Existing AYE Debt, if any, owed to such Initial Refinancing Lender
(but solely in its capacity as an Existing Lender under the Existing Lender Debt
Documents or as the lender of the Existing AYE Debt) as of the Refinancing
Closing, minus (2) the principal amount of the Unsecured Loan Advance to be made
by such Initial Refinancing Lender as part of the Initial Extension of Credit;
and (ii) with respect to the Unsecured Borrowing, (A) the principal amount of
the Unsecured Loan Advance to be made by such Initial Refinancing Lender as part
of the Initial Extension of Credit exceeds (B) an amount equal to (1) the
principal amount of the Existing Lender Debt and the Existing AYE Debt, if any,
owed to such Initial Refinancing Lender (but solely in its capacity as an
Existing Lender under the Existing Lender Debt Documents or as the lender of the
Existing AYE Debt) as of the Refinancing Closing, minus (2) the principal amount
of the Secured Loan Advance to be made by such Initial Refinancing Lender as
part of the Initial Extension of Credit. Upon the Refinancing Closing, the
principal amount of the Existing Lender Debt and the Existing AYE Debt, if any,
owed to each Initial Refinancing Lender shall be deemed to have been repaid with
Advances made by such Initial Refinancing Lender as part of the Initial
Extension of Credit.

                   (e)     The failure of any Refinancing Lender to make any
Loan Advance to be made by it as part of the Initial Extension of Credit, and
the failure of the Refinancing Issuing Bank to assume any Existing Letter of
Credit as part of the Initial Extension of Credit, shall not relieve any other
Refinancing Lender of its obligation, if any, hereunder to make any of its Loan
Advances, or of the Refinancing Issuing Bank to assume such Existing Letter of
Credit, as the case may be, on the date of the Initial Extension of Credit, but
no Refinancing Lender Party shall be responsible for the failure of any other
Refinancing Lender Party to make any Loan Advance (in the case of a Refinancing
Lender) or to assume the requested Existing Letters of Credit (in the case of
the Refinancing Issuing Bank) required of such other Refinancing Lender Party on
the date of the Initial Extension of Credit.

                   SECTION 2.03.     Making Exchanges.  (a)  Letters of Credit
and L/C Exposure for Letter of Credit Advances.  Other than an expiration or
termination occurring on the fifth day before the date specified in clause (a)
of the definition of "Final Maturity Date," if a Letter of Credit shall expire
or terminate without the Refinancing Issuing Bank receiving drawing requests
thereunder for the full Available Amount thereof, unless (A) the Borrower has
notified the Refinancing Lender Agent to the contrary no later than three
Business Days prior to such expiration or termination, on such expiration or
termination, subject to the satisfaction or waiver of the conditions in Section
3.02 (the satisfaction or waiver of which the Refinancing Issuing Bank has no
duty to ascertain) or (B) an Event of Default has occurred and is continuing and
the Refinancing Lender Agent has received a Blocking Notice (which has not been
rescinded) prior to the date of such Exchange, the L/C Exposure of each
Refinancing Lender with respect to such Letter of Credit shall be Exchanged for
a Letter of Credit Advance (which shall, subject to Section 2.05, be a Base Rate
Advance) by such Refinancing Lender in the principal amount equal to its L/C
Exposure with respect to such Letter of Credit and proceeds of such Letter of
Credit Advances shall be made available to the Borrower in accordance with
Section 2.03(a)(iv).

                   (ii)     If the Available Amount of any Letter of Credit
shall be reduced without the Refinancing Issuing Bank receiving a drawing
request in respect of such reduction, unless (A) the Borrower has notified the
Refinancing Lender Agent to the contrary no later than three Business Days prior
to such reduction, on the date of such reduction, subject to the satisfaction or
waiver of the terms and conditions in Section 3.02 (the satisfaction or waiver
of which the Refinancing Issuing Bank has no duty to ascertain) or (B) an Event
of Default has occurred and is continuing and the Refinancing Lender Agent has
received a Blocking Notice (which has not been rescinded) prior to the date of
such Exchange, the L/C Exposures of the Refinancing Lenders corresponding, in
the aggregate, to such reduction shall be Exchanged for a Letter of Credit
Advance (which shall, subject to Section 2.05, be a Base Rate Advance) by each
Refinancing Lender in the principal amount equal to its Pro Rata Share of such
reduction and proceeds of such Letter of Credit Advances shall be made available
to the Borrower in accordance with Section 2.03(a)(iv).

                   (iii)     If any Letter of Credit is drawn upon, the L/C
Exposure of the Refinancing Issuing Bank corresponding in the aggregate to the
amount drawn shall be automatically Exchanged for a Letter of Credit Advance by
the Refinancing Issuing Bank in an amount equal to the amount of such drawing on
the date such drawing, as provided in Section 2.11(c).

                   (iv)     In the case of each Funded Exchange pursuant to
clause (i) or (ii) of this Section 2.03(a), each Refinancing Lender shall,
before 11:00 a.m. (New York City time) on the date of such Exchange, make
available for the account of its Applicable Lending Office to the Refinancing
Lender Agent at the Refinancing Lender Agent's Account, in immediately available
funds, such Refinancing Lender's ratable portion of the Letter of Credit
Advances to be made with respect to such Exchange in accordance with the
respective Letter of Credit Commitments of the Refinancing Lenders. After the
Refinancing Lender Agent's receipt of such funds and upon fulfillment of the
applicable conditions in Article III, the Refinancing Lender Agent will make
such funds available to the Borrower by crediting the Controlled Account
previously specified by the Borrower in writing to the Refinancing Lender Agent
for such purpose provided that, (A) if an Event of Default has occurred and is
continuing, unless the Required Refinancing Lenders notify the Refinancing
Lender Agent otherwise prior to the date of such Exchange, proceeds of all
Letter of Credit Advances relating thereto shall not be made available to the
Borrower by the Refinancing Lender Agent but shall be paid by the Refinancing
Lender Agent to the Collateral Agent for deposit in the Cash Collateral Account
(Refinancing Lenders) and maintained on deposit in such account until the
Business Day next succeeding the date on which the Refinancing Lender Agent
(acting on the instructions of the Required Refinancing Lenders) instructs the
Collateral Agent to (1) release such proceeds to the Borrower or (2) return such
proceeds to the Refinancing Lender Agent for application in accordance with
Section 2.03(a)(vii); (B) in the case of a Funded Exchange pursuant to Section
2.03(a)(i) with respect to any Letter of Credit which has terminated or expired,
unless the Refinancing Lender Agent has been notified by the Refinancing Issuing
Bank that the Refinancing Issuing Bank has received the original of such Letter
of Credit on or prior to such Exchange, proceeds of all Letter of Credit
Advances relating thereto shall not be made available to the Borrower by the
Refinancing Lender Agent but shall be paid by the Refinancing Lender Agent to
the Collateral Agent for deposit in the Cash Collateral Account (Refinancing
Lenders) and maintained on deposit in such account until the Business Day next
succeeding the date on which the Collateral Agent is notified by the Refinancing
Lender Agent (following confirmation to the Refinancing Lender Agent by the
Refinancing Issuing Bank that the Refinancing Issuing Bank has received such
original Letter of Credit) that it may release such proceeds to the Borrower;
(C) in the case of a Funded Exchange pursuant to Section 2.03(a)(ii) with
respect to any Letter of Credit the Available Amount of which is reduced without
the Refinancing Issuing Bank receiving a drawing request in respect of such
reduction, proceeds of all Letter of Credit Advances relating thereto shall not
be made available to the Borrower by the Refinancing Lender Agent but shall be
paid by the Refinancing Lender Agent to the Collateral Agent for deposit in the
Cash Collateral Account (Refinancing Lenders) and maintained on deposit in such
account until the Business Day next succeeding the date on which the Collateral
Agent is notified by the Refinancing Lender Agent (following confirmation to the
Refinancing Lender Agent by the Refinancing Issuing Bank that the Refinancing
Issuing Bank has received evidence that the beneficiary of such Letter of Credit
has authorized or otherwise consented to such reduction in a manner reasonably
acceptable to the Refinancing Issuing Bank) that it may release such proceeds to
the Borrower; and (D) if the Borrower has failed to deliver a Notice of Exchange
in accordance with Section 2.03(c) with respect to such Exchange, proceeds of
all Letter of Credit Advances relating thereto shall not be made available to
the Borrower by the Refinancing Lender Agent but shall be paid by the
Refinancing Lender Agent to the Collateral Agent for deposit in the Cash
Collateral Account (Refinancing Lenders) and maintained on deposit in such
account until the Business Day next succeeding the date on which the Collateral
Agent is notified by the Refinancing Lender Agent (following receipt by the
Refinancing Lender Agent of a Notice of Exchange from the Borrower with respect
to such Exchange) that it may release such proceeds to the Borrower.

                   (v)     Notwithstanding anything to the contrary contained
herein, the Refinancing Issuing Bank shall not be obligated to (A) issue any new
Letter of Credit or (B) modify any existing Letter of Credit (other than an
amendment which only changes the Available Amount and/or expiration date of such
Letter of Credit) unless, in the case of clauses (A) and (B) above, the
Refinancing Issuing Bank shall have received a Notice of Exchange (in the case
of the issuance of a new Letter of Credit) and/or such other documents required
under Section 2.11(f), in each case, duly completed by the Borrower no later
than 11:00 a.m. (New York City time) on the third Business Day next preceding
the proposed date (which shall be a Business Day) of such issuance or amendment,
as the case may be.

                   (vi)     If an Event of Default has occurred and is
continuing on the date of any Funded Exchange, the Required Refinancing Lenders
may, prior to such date, issue a Blocking Notice with respect to such Funded
Exchange. If a Blocking Notice is issued and not rescinded prior to the date of
any Funded Exchange that would otherwise occur pursuant to Section 2.03(a)(i) or
(ii) with respect to any Letter of Credit, (A) such Funded Exchange shall not
occur and (B) upon the termination or expiration, or reduction in the Available
Amount of, such Letter of Credit, (1) the Letter of Credit Commitment of the
Refinancing Issuing Bank shall be permanently reduced by an amount equal to the
Available Amount of such Letter of Credit, or the amount of such reduction, as
the case may be, and (2) the Letter of Credit Commitments of the Refinancing
Lenders shall be permanently reduced by an amount equal to their respective Pro
Rata Share of the Available Amount of such Letter of Credit, or the amount of
such reduction, as the case may be.

                   (vii)     If a Funded Exchange has occurred pursuant to
Section 2.03(a)(i) or (ii) on any date when an Event of Default has occurred and
is continuing, and proceeds of the Letter of Credit Advances resulting therefrom
have been deposited in the Cash Collateral Account (Refinancing Lenders) in
accordance with Section 2.03(a)(iv), the Refinancing Lender Agent shall, if so
instructed by the Required Refinancing Lenders, instruct the Collateral Agent to
return such proceeds to the Refinancing Lender Agent to be applied by the
Refinancing Lender Agent to repay such Letter of Credit Advances. Upon such
repayment by the Refinancing Lender Agent, (A) the Letter of Credit Commitment
of the Refinancing Issuing Bank shall be permanently reduced by the aggregate
amount of such repayment and (B) the Letter of Credit Commitment of each
Refinancing Lender shall be permanently reduced by an amount equal to its Pro
Rata Share of such repayment.

                   (b)     Advances for Letters of Credit and L/C Exposure. The
Borrower, at its option, may request by delivery of a Notice of Exchange in
accordance with Section 2.03(c) that Secured Loan Advances comprising the same
Funding be Exchanged for the Issuance of one or more Letters of Credit by the
Refinancing Issuing Bank and the incurrence of L/C Exposures by the Refinancing
Lenders, in each case, in an aggregate amount equal to the aggregate amount of
such Secured Loan Advances; provided that aggregate of the Available Amount for
all Letters of Credit outstanding immediately after such Unfunded Exchange shall
not exceed the Letter of Credit Facility at such time. Subject to the
satisfaction or waiver of the terms and conditions in Section 3.02 (the
satisfaction or waiver of which the Refinancing Issuing Bank shall have no duty
to ascertain), on the date requested for such Exchange, such Exchange shall
occur.

                   (c)     Notices of Exchange. Without prejudice to Section
2.03(a)(v), each notice of an Exchange (a "Notice of Exchange") shall be by
telephone, confirmed immediately in writing, or by telecopier or electronic
mail, in substantially the form of Exhibit D, given by the Borrower to the
Refinancing Issuing Bank and the Refinancing Lender Agent no later than 9:00
a.m. (New York City time) on the Business Day next preceding the proposed date
of the Exchange (which shall be a Business Day), specifying therein (i) in the
case of a Funded Exchange, (A) the Letters of Credit to which such Exchange
relates and (B) the aggregate principal amount of Funding resulting from such
Exchange, and (ii) in the case of an Unfunded Exchange, (A) the Fundings to
which such Exchange relates, (B) with respect to each Letter of Credit to be
issued or amended in connection with such Exchange, the requested (1) Available
Amount of such Letter of Credit (which shall not be less than $100,000),
(2) expiration date of such Letter of Credit (which shall be a Business Day),
(3) name and address of the beneficiary of such Letter of Credit and (4) form of
such Letter of Credit or amendment.

                   (d)     Amendments Not Exchanges. Any amendment to
outstanding Letters of Credit which contemporaneously increase the Available
Amount of one or more outstanding Letters of Credit by an amount equal to the
aggregate amount of decreases in the Available Amount of other outstanding
Letters of Credit shall not be considered an Exchange.

                   SECTION 2.04.     Notices of Utilization
Irrevocable.  (a)  Each Notice of Utilization shall be irrevocable and binding
on the Borrower. If any Notice of Exchange relating to a Funded Exchange
specifies the Advances thereunder are to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Refinancing Lender against any loss,
cost or expense incurred by such Refinancing Lender as a result of any failure
to fulfill on or before the date specified in the relevant Notice of Utilization
the applicable conditions set forth in Article III, including any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Refinancing Lender to fund the Advance to be made by such Refinancing Lender as
part of the Funding when such Advance, as a result of such failure, is not made
on such date.

                   (b)     Upon receipt by the Refinancing Lender Agent of any
Notice of Utilization, the Refinancing Lender Agent shall give to the
Refinancing Issuing Bank and each Refinancing Lender prompt notice thereof
(including, if applicable, the amount, beneficiary and maturity date of each
Letter of Credit requested thereunder, and of each Refinancing Lender's L/C
Exposure with respect to such Letter of Credit) by telecopier or electronic
mail.

                   (c)     Unless the Refinancing Lender Agent shall have
received notice from a Refinancing Lender prior to the date of any Funding that
such Refinancing Lender will not make available to the Refinancing Lender Agent
such Refinancing Lender's ratable portion of such Funding, the Refinancing
Lender Agent may assume that such Refinancing Lender has made such portion
available to the Refinancing Lender Agent on the date of such Funding in
accordance with Section 2.02(b), in the case of the Borrowing, or Section
2.03(a)(iv), in the case of any Funded Exchange, as applicable, and the
Refinancing Lender Agent may, in reliance upon such assumption and subject to
Section 2.03(a)(iv) (in the case of a Funded Exchange), make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Refinancing Lender shall not have so made such ratable portion available to the
Refinancing Lender Agent, such Refinancing Lender and the Borrower severally
agree to repay or pay to the Refinancing Lender Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Refinancing Lender Agent, at (i) in the case of the
Borrower, the interest rate applicable at such time under Section 2.09 to
Advances comprising such Funding and (ii) in the case of such Refinancing
Lender, the Federal Funds Rate. If such Refinancing Lender shall pay to the
Refinancing Lender Agent such corresponding amount, such amount so paid shall
constitute such Refinancing Lender's Advance as part of such Funding for all
purposes.

                   (d)     The failure of any Refinancing Lender to make the
Letter of Credit Advance to be made by it as part of any Funded Exchange shall
not relieve any other Refinancing Lender of its obligation, if any, hereunder to
make its Letter of Credit Advance on the date of such Funded Exchange, but no
Refinancing Lender shall be responsible for the failure of any other Refinancing
Lender to make the Letter of Credit Advance to be made by such other Refinancing
Lender on the date of such Funded Exchange.

                   (e)     Notwithstanding anything contained herein to the
contrary, immediately before and immediately after any Exchange, the aggregate
of the Secured Loan Advances of all Refinancing Lenders and the Available Amount
of all outstanding Letters of Credit shall be the same amount.

                   SECTION 2.05.     Interest Elections.  (a)  The Borrower may
elect to Convert all or any portion of Advances comprising the same Funding of
one Type into Advances of the other Type, and in the case of Eurodollar Rate
Advances, may elect Interest Periods therefor, all as provided in this Section
2.05. The Borrower may elect different options with respect to different
portions of any Funding, in which case each such portion shall be allocated
ratably among the Refinancing Lenders. At no time shall the total number of
different Interest Periods for Eurodollar Rate Advances outstanding exceed four.

                   (b)     To make an election pursuant to this Section, the
Borrower shall give the Refinancing Lender Agent prior written notice (or
telephonic notice promptly confirmed in writing) (a "Notice of
Conversion/Continuation") of the Conversion or Continuation, as the case may be,
(i) by 1:00 p.m. (New York City time) on the requested date of a Conversion into
Base Rate Advances and (ii) by 11:00 a.m. (New York City time) three Business
Days prior to a Continuation of or Conversion into Eurodollar Rate Advances.
Each such Notice of Conversion/Continuation shall be irrevocable and shall
specify (A) if different options are being elected with respect to different
portions of any Funding, the portions thereof that are to be allocated to each
resulting election (in which case the information to be specified pursuant to
clauses (C) and (D) shall be specified for each resulting portion); (B) the
effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day; (C) whether the
resulting Funding is to be comprised of Base Rate Advances or Eurodollar Rate
Advances; and (D) if the resulting Funding is to be comprised of Eurodollar Rate
Advances, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of "Interest
Period". If any such Notice of Conversion/Continuation requests the Funding be
comprised of Eurodollar Rate Advances but does not specify an Interest Period,
the Borrower shall be deemed to have selected an Interest Period of one month.
The principal amount of any portion of the Funding to which a Eurodollar Rate
election has been made shall not be less than $5,000,000.

                   (c)     If, on the expiration of any Interest Period in
respect of any Eurodollar Rate Advances, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Advances are
repaid as provided herein, the Borrower shall be deemed to have elected to
Convert such Advances to Base Rate Advances. No Advances may be Converted into,
or Continued as, Eurodollar Rate Advances if a Default has occurred and is
continuing, unless the Refinancing Lender Agent and the Required Refinancing
Lenders shall have otherwise consented in writing. No Conversion of any
Eurodollar Rate Advances shall be permitted except on the last day of the
Interest Period in respect thereof.

                   (d)     Upon receipt of any Notice of
Conversion/Continuation, the Refinancing Lender Agent shall promptly notify each
Refinancing Lender of the details thereof and of such Refinancing Lender's Pro
Rata Share of each election.

                   (e)     Upon the occurrence and during the continuance of any
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Refinancing Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

                   SECTION 2.06.     Termination or Reduction of
Commitments.  (a)  Termination Date. All unused Refinancing Commitments
hereunder shall terminate at 5:00 p.m. (New York City time) on the Termination
Date if the Initial Extension of Credit has not occurred by such time. In
addition, on the date of the Refinancing Closing, after giving effect to the
Initial Extension of Credit, and from time to time thereafter upon each
repayment or prepayment of (a) the Secured Loan Advances (other than any payment
required pursuant to Section 3.02(c) for purposes of effecting an Unfunded
Exchange), (i) the aggregate of each of the Secured Refinancing Commitments and
the Letter of Credit Commitments of the Refinancing Lenders shall be
automatically and permanently reduced, on a pro rata basis and (ii) the Letter
of Credit Commitment of the Refinancing Issuing Bank shall be automatically and
permanently reduced, in each case, by an amount equal to the amount by which
such Commitments immediately prior to such reduction exceed the aggregate unpaid
principal amount of the Secured Loan Advances and the aggregate Available Amount
of all Refinancing Letters of Credit then outstanding and (b) the Unsecured Loan
Advances, the aggregate of the Unsecured Refinancing Commitments shall be
automatically and permanently reduced, on a pro rata basis, by an amount equal
to the amount by which such Commitments immediately prior to such reduction
exceed the aggregate unpaid principal amount of the Unsecured Loan Advances then
outstanding. Amounts repaid or prepaid by the Borrower (including pursuant to
Section 2.07 or 2.08) may not be reborrowed.

                   (b)     Optional Termination or Reduction. Subject to Section
2.05 of the Security Agreement, the Borrower may, upon at least three Business
Days' notice to the Refinancing Lender Agent, terminate in whole or reduce in
part the unused portion of the Letter of Credit Facility; provided that each
partial reduction of the Letter of Credit Facility shall be in an aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
and such reduction shall be applied to permanently reduce (i) the Letter of
Credit Commitment of the Refinancing Issuing Bank and (ii) the Letter of Credit
Commitment of each Refinancing Lender, ratably among all Refinancing Lenders.

                   (c)     Mandatory Reduction. The Letter of Credit Facility
shall be permanently reduced from time to time to the extent required pursuant
to clauses (a) and (b) of this Section 2.06 and Sections 2.01 and 2.03(a)(vi)
and (vii).

                   (d)     Letter of Credit Commitments. Notwithstanding
anything herein to the contrary, the Letter of Credit Commitments of the
Refinancing Lenders shall never, at any time, be less than the Available Amounts
of all Letters of Credit outstanding at such time.

                   SECTION 2.07.     Repayment of Loans.  The Borrower shall
repay (a) on or before September 30, 2004, $23,557,150.41, being the aggregate
pro rata proportion of the $30,000,000 (inclusive of all mandatory and optional
prepayments made on or prior to such date pursuant to Section 2.08) due to the
Refinancing Lender Parties pursuant to Section 2.03(e)(iii) of the Security
Agreement, (b) on or before December 31, 2004, $141,342,902.44, being the
aggregate pro rata proportion of the $180,000,000 (inclusive of all mandatory
and optional prepayments made on or prior to such date pursuant to Section 2.08
and the repayment made pursuant to clause (a) above) due to the Refinancing
Lender Parties pursuant to Section 2.03(e)(iv) of the Security Agreement and (c)
on the Final Maturity Date, the aggregate principal amount of the remaining
Advances then outstanding.

                   SECTION 2.08.     Prepayments.  (a)  Optional. Subject to
Section 2.04 of the Security Agreement, the Borrower may, upon at least one
Business Day's notice in the case of Base Rate Advances and three Business Days'
notice in the case of Eurodollar Rate Advances, in each case to the Refinancing
Lender Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided that (i) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and (ii) if any prepayment of a Eurodollar Rate
Advance is made on a date other than the last day of an Interest Period for such
Advance, the Borrower shall also pay any amounts owing pursuant to
Section 8.04(c).

                    (b)     Mandatory. The Borrower shall prepay the Advances
and cash collateralize the Letters of Credit in accordance with Section 2.03 of
the Security Agreement.

                   SECTION 2.09.     Interest.  (a)  Scheduled Interest. Subject
to clause (d) below, the Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Refinancing Lender Party from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

                   (i)     Base Rate Advances. During such periods as such
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (A) the Base Rate in effect from time to time and (B) the Applicable Margin
in effect from time to time, payable in arrears monthly on the last day of each
calendar month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

                   (ii)     Eurodollar Rate Advances. During such periods as
such Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (A) the Eurodollar
Rate for such Interest Period for such Advance and (B) the Applicable Margin in
effect from time to time during such Interest Period, payable in arrears on the
last day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.

                   (b)     Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each Refinancing Lender Party,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by Applicable Law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

                   (c)     Notice of Interest Period and Interest Rate. Promptly
after receipt of the Notice of Refinancing pursuant to Section 2.02(a), a Notice
of Exchange pursuant to Section 2.03(c) or a Notice of Conversion/Continuation
pursuant to Section 2.05(b), the Refinancing Lender Agent shall give notice to
the Borrower, the Refinancing Issuing Bank and each Refinancing Lender of the
applicable Interest Period and the applicable interest rate determined by the
Refinancing Lender Agent for purposes of clause (a)(i) or (a)(ii) above.

                   (d)     Interest Reset. If any Lien granted pursuant to any
Collateral Document to secure an Unsecured Loan Advance pursuant to Section 2.15
is subsequently determined to be a preference pursuant to Section 547 of the
Bankruptcy Code (or any successor provision or statute) or under any comparable
state law, as found in a judgment by a court of competent jurisdiction,
(i) interest shall be deemed to have accrued on such Advance at the rate
applicable to Unsecured Loan Advances pursuant to clauses (a) and (b) of this
Section 2.09, as applicable, from the date on which such Lien was purported to
be granted until the date of such determination and (ii) the amount by which
(A) interest determined in accordance with clause (i) above with respect to such
Advance for such period, exceeds (B) interest previously paid by the Borrower to
the Refinancing Lender Parties with respect to such Advance for such period,
shall be due and payable by the Borrower on the date of such determination.

                   SECTION 2.10.     Fees.  (a)  Letter of Credit Fees,
Etc.  (i)  The Borrower shall pay to the Refinancing Lender Agent for the
account of each Refinancing Lender a commission, payable in arrears monthly on
the last day of each month, commencing March 31, 2003, and on the date which is
five days prior to the Final Maturity Date, on such Refinancing Lender's
Pro Rata Share of the average daily aggregate Available Amount during the
relevant period of all Letters of Credit outstanding from time to time at the
rate per annum equal to the Applicable Margin for Eurodollar Rate Advances that
are Secured Loan Advances from time to time during such period.

                   (ii)     The Borrower shall pay to (A) the Refinancing Lender
Agent for the account of the Refinancing Issuing Bank, a fronting fee on the
average daily amount of the Available Amount of all Letters of Credit
outstanding on each such day, from the Closing Date until the date occurring
five days prior to the Final Maturity Date, payable in arrears on the final
Business Day of each March, June, September and December, commencing March 31,
2003 and on the date occurring five days prior to the Final Maturity Date, at a
rate equal to 0.25% per annum and (B) the Refinancing Issuing Bank, such
commissions, fronting fees, transfer fees, documentary, processing and other
fees and charges in connection with the issuance, administration, amendment,
renewal and extension of, and each drawing under, each Letter of Credit in
accordance with the Refinancing Issuing Bank's standard schedule for such
charges as in effect from time to time.

                   (b)     Refinancing Lender Agent's Fees. The Borrower shall
pay to the Refinancing Lender Agent for its own account such fees as may from
time to time be agreed between the Borrower and Refinancing Lender Agent.

                   (c)     Fees for Unsecured Loan Advances. Without prejudice
to Section 2.09(d), if any Unsecured Loan Advance (or any portion thereof) shall
remain outstanding on August 1, 2003, the Borrower shall, on August 1, 2003, pay
to the Refinancing Lender Agent for the account of the Refinancing Lenders as of
August 1, 2003 (to be shared among such Refinancing Lenders according to their
respective Pro Rata Shares of such fee) a fee equal to the amount by which
(i) the aggregate amount of interest that would have accrued from the date of
the Initial Extension of Credit through July 31, 2003 if such interest had been
determined in accordance with Section 2.09(a) and (b), as the case may be, using
an Applicable Margin of 10.50% per annum for all Unsecured Loan Advances
outstanding as of August 1, 2003, exceeds (ii) the aggregate amount of interest
accrued for the account of the Refinancing Lender Parties on or before July 31,
2003 with respect to such Unsecured Loan Advances.

                   SECTION 2.11.     Issuance of and Drawings and Reimbursement
Under Letters of Credit.  (a)  Issuance of Letters of Credit. With respect to
each Letter of Credit requested by the Borrower to be Issued and each Existing
Letter of Credit requested by the Borrower to be assumed by the Refinancing
Issuing Bank pursuant to a Notice of Utilization, if the requested form of such
Letter of Credit is acceptable to the Refinancing Issuing Bank in its sole
discretion, the Refinancing Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III (the satisfaction of which the
Refinancing Issuing Bank shall have no duty to ascertain), make such Letter of
Credit available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such Issuance; provided
that, with respect to the Issuance of any Letter of Credit pursuant to an
Unfunded Exchange, the Refinancing Issuing Bank shall Issue such Letter of
Credit pursuant to its customary procedures unless the Refinancing Issuing Bank
has received notice by telecopier from the Refinancing Lender Agent on or before
1:00 p.m. (New York City time) on the requested date of such Issuance directing
the Refinancing Issuing Bank not to Issue such Letter of Credit because such
Issuance is not then permitted hereunder because one or more conditions
specified in Section 3.02 are not then satisfied. Promptly after Issuance of
each Letter of Credit pursuant to an Unfunded Exchange, the Refinancing Issuing
Bank shall deliver a copy of such Letter of Credit to the Refinancing Lenders
(through the Refinancing Lender Agent). In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

                   (b)     Letter of Credit Reports. Promptly after the end of
each calendar quarter, the Refinancing Issuing Bank shall furnish to the
Refinancing Lenders (through the Refinancing Lender Agent) and the Borrower a
written report describing the aggregate Letters of Credit outstanding at the end
of such calendar quarter. Upon the request of any Refinancing Lender from time
to time, the Refinancing Issuing Bank shall deliver to such Refinancing Lender
any other information reasonably requested by such Refinancing Lender with
respect to each Letter of Credit then outstanding.

                   (c)     Drawing and Reimbursement. The payment by the
Refinancing Issuing Bank of a draft drawn under any Letter of Credit shall
constitute for all purposes of this Agreement the making by the Refinancing
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft. Upon written demand by the Refinancing Issuing Bank
to the Refinancing Lenders (through the Refinancing Lender Agent), each
Refinancing Lender shall (and each Refinancing Lender hereby irrevocably and
unconditionally agrees that it will) purchase from the Refinancing Issuing Bank,
and the Refinancing Issuing Bank shall sell and assign to each such Refinancing
Lender, such Refinancing Lender's Pro Rata Share of such outstanding Letter of
Credit Advance as of the date of such purchase, by making available for the
account of its Applicable Lending Office to the Refinancing Lender Agent for the
account of the Refinancing Issuing Bank, by deposit to the Refinancing Lender
Agent's Account, in immediately available funds, an amount equal to the portion
of the outstanding principal amount of such Letter of Credit Advance to be
purchased by such Refinancing Lender. Each Refinancing Lender's purchase of
participations pursuant to Section 2.01(f) and obligations to make the purchase
of its Pro Rata Share of any Letter of Credit Advance of the Refinancing Issuing
Bank pursuant to this Section 2.11(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Refinancing Lender or
any other Person may have against any beneficiary of a Letter of Credit, the
Refinancing Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or the termination of the Letter of Credit Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Refinancing Lender, (v) any amendment, renewal or
extension of any Letter of Credit or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. Promptly after
receipt thereof, the Refinancing Lender Agent shall transfer such funds to the
Refinancing Issuing Bank. The Borrower and the Refinancing Lender Agent each
hereby agrees to each such sale and assignment. Each Refinancing Lender agrees
to purchase its Pro Rata Share of an outstanding Letter of Credit Advance of the
Refinancing Issuing Bank on (A) the Business Day on which demand therefor is
made by the Refinancing Issuing Bank, provided that notice of such demand is
given not later than 11:00 a.m. (New York City time) on such Business Day, or
(B) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Without prejudice to the obligation of each
Refinancing Lender to fund its Letter of Credit Advance hereunder, upon any such
assignment by the Refinancing Issuing Bank to any Refinancing Lender of a
portion of a Letter of Credit Advance, the Refinancing Issuing Bank represents
and warrants to such Refinancing Lender that the Refinancing Issuing Bank is the
legal and beneficial owner of such interest being assigned by it, free and clear
of any Lien on such interest, but makes no other representation or warranty and
assumes no responsibility with respect to such Letter of Credit Advance, the
Financing Documents or any Loan Party. When such Refinancing Lender shall pay to
the Refinancing Lender Agent such amount for the account of the Refinancing
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Refinancing Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by the Refinancing Issuing Bank
shall be reduced by such amount on such Business Day. The Refinancing Issuing
Bank shall examine all documents purporting to represent a demand for payment
under a Letter of Credit promptly following its receipt thereof. The
responsibility of the Refinancing Issuing Bank to the Borrower and each
Refinancing Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Letter of Credit in connection with
such presentment shall be in conformity in all material respects with such
Letter of Credit, and the Refinancing Issuing Bank shall endeavor to exercise
the same care in the Issuance and administration of the Letters of Credit as it
does with respect to letters of credit in which no participations or purchase
commitments are granted.

                   (d)     Failure to Make Letter of Credit Advances. The
failure of any Refinancing Lender to make the Letter of Credit Advance to be
made by it on the date specified in this Section 2.11 shall not relieve any
other Refinancing Lender of its obligation hereunder to make its Letter of
Credit Advance on such date, but no Refinancing Lender shall be responsible for
the failure of any other Refinancing Lender to make the Letter of Credit Advance
to be made by such other Refinancing Lender on such date. To the extent that any
Refinancing Lender shall fail to make any Letter of Credit Advance to be made by
it on the date specified in this Section 2.11, such Refinancing Lender shall pay
interest to the Refinancing Issuing Bank (through the Refinancing Lender Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided that if such Refinancing Lender
shall fail to make such payment to the Refinancing Issuing Bank within three
Business Days of such due date, then, retroactively to the date when this
Section 2.11 required such Refinancing Lender to make such payment, such
Refinancing Lender pay to the Refinancing Lender Agent for the account of the
Refinancing Issuing Bank interest on such amount at a rate per annum equal to
the Federal Funds Rate plus 2.00%.

                   (e)     Obligations Absolute. The Obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including the following circumstances, and
regardless of the use of proceeds of any drawing under any Letter of Credit or
any defense to payment related thereto:

                   (i)     any lack of validity or enforceability of any
Financing Document, any Letter of Credit, any Letter of Credit Agreement or any
other agreement or instrument relating thereto (all of the foregoing,
collectively, the "L/C Related Documents");

                   (ii)     any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations of the Borrower in
respect of any L/C Related Document or any other amendment or waiver of or any
consent to departure from all or any of the L/C Related Documents;

                   (iii)     the existence of any claim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), the Refinancing Issuing Bank,
the Refinancing Lender Agent or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

                   (iv)     any draft, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

                   (v)     payment by the Refinancing Issuing Bank under a
Letter of Credit against presentation of a draft or certificate that does not
comply with the terms of such Letter of Credit;

                   (vi)     any exchange, release or non-perfection of any
Collateral or other collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents;

                   (vii)     any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor;

                   (viii)     any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; or

                   (ix)     the existence of a Default.

                   (f)     Form of Letters of Credit. In addition to the
fulfillment of the applicable conditions set forth in Article III (the
satisfaction of which, other than with respect to Section 3.02(c), the
Refinancing Issuing Bank shall have no duty to ascertain), the Issuance of each
Letter of Credit and any amendment of a Letter of Credit will be subject to the
further conditions that such Letter of Credit or amendment shall be in such form
and contain such terms as the Refinancing Issuing Bank shall approve and that
the Borrower shall have executed and delivered to the Refinancing Issuing Bank
such L/C Related Documents, if any, as the Refinancing Issuing Bank may have
reasonably requested. In the event of any conflict between the terms of any L/C
Related Documents and the terms of this Agreement, the terms of this Agreement
shall control. Each Letter of Credit shall be subject to (i) either (as selected
by the Refinancing Issuing Bank from time to time) (A) the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 590, as the same may be amended from time to time, or
(B) the International Standby Practices 1998 (ISP98), International Chamber of
Commerce Publication No. 590, as the same may be amended from time to time, and
(ii) to the extent not inconsistent therewith, the law of the State of New York.

                   (g)     Defaulting Refinancing Lenders. If at any time a
payment is to be made by the Refinancing Lender Agent to any Refinancing Lender
and such Refinancing Lender has failed to make available to the Refinancing
Lender Agent for the account of the Refinancing Issuing Bank any amount required
to be paid by such Refinancing Lender pursuant to Section 2.11(c), the
Refinancing Lender Agent shall make such payment to the Refinancing Issuing
Bank, to the extent of such unpaid amount together with any interest thereon
accrued pursuant to Section 2.11(d).

                   SECTION 2.12.     Illegality.  Notwithstanding any other
provision of this Agreement, if the introduction of or any change in or in the
interpretation of any law or regulation shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Refinancing Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Refinancing Lender to the Borrower through the Refinancing Lender Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Refinancing Lenders to
make (including by way of a Funded Exchange), or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Refinancing Lender Agent
shall notify the Borrower that such Refinancing Lender has determined that the
circumstances causing such suspension no longer exist; provided that, before
making any such demand, such Refinancing Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Refinancing Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Refinancing Lender, be otherwise disadvantageous to such
Refinancing Lender.

                   SECTION 2.13.     Increased Costs.  (a)  If, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) issued after the
date hereof, there shall be any increase in the cost to any Refinancing Lender
Party of agreeing to make or of making, funding or maintaining Eurodollar Rate
Advances or of agreeing to Issue or assume or of Issuing or maintaining or
assuming or participating in Letters of Credit or of agreeing to make or assume
or of making or assuming or maintaining Letter of Credit Advances (excluding,
for purposes of this Section 2.13, any such increased costs resulting from
(A) Taxes or Other Taxes (as to which Section 2.14 shall govern) and (B) changes
in the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Refinancing Lender Party is organized or has its Applicable Lending Office
or any political subdivision thereof), then the Borrower shall from time to
time, upon demand by such Refinancing Lender Party (with a copy of such demand
to the Refinancing Lender Agent), pay to the Refinancing Lender Agent for the
account of such Refinancing Lender Party additional amounts sufficient to
compensate such Refinancing Lender Party for such increased cost; provided that
a Refinancing Lender Party claiming additional amounts under this Section
2.13(a) agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost that may thereafter accrue and would
not, in the reasonable judgment of such Refinancing Lender Party, be otherwise
disadvantageous to such Refinancing Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Refinancing Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.

                   (b)     If any Refinancing Lender Party determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Refinancing Lender Party or any corporation controlling such
Refinancing Lender Party and that the amount of such capital is increased by or
based upon the existence of such Refinancing Lender Party's commitment to lend
or to Issue, assume or participate in Letters of Credit hereunder and other
commitments of such type or the Issuance or assumption or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Refinancing Lender Party or such corporation (with a
copy of such demand to the Refinancing Lender Agent), the Borrower shall pay to
the Refinancing Lender Agent for the account of such Refinancing Lender Party,
from time to time as specified by such Refinancing Lender Party, additional
amounts sufficient to compensate such Refinancing Lender Party in the light of
such circumstances, to the extent that such Refinancing Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Refinancing Lender Party's commitment to lend or to Issue, assume or participate
in Letters of Credit hereunder or to the Issuance or assumption or maintenance
of or participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower by such Refinancing Lender Party shall be conclusive
and binding for all purposes, absent manifest error.

                   (c)     If, with respect to any Eurodollar Rate Advances, the
Required Refinancing Lenders notify the Refinancing Lender Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Refinancing Lenders of making, funding or maintaining
their Eurodollar Rate Advances for such Interest Period, the Refinancing Lender
Agent shall forthwith so notify the Borrower and the Refinancing Lenders,
whereupon (i) each such Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Refinancing Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Refinancing Lender Agent shall notify the Borrower that such Refinancing Lenders
have determined that the circumstances causing such suspension no longer exist.

                   SECTION 2.14.     Taxes.  (a)  Any and all payments by the
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.16, free and clear of and without deduction for any and all present or
future withholding taxes, including levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Refinancing Lender Party and the Refinancing Lender Agent, (i) taxes
imposed on (or measured by) its overall net income, or any franchise taxes or
similar taxes imposed for the privilege of carrying on a business in corporate
form (other than taxes imposed as a result of entering into this Agreement and
the transactions contemplated hereby), or taxes measured by its net worth or
shareholder's capital, by the United States, or by the jurisdiction under the
laws of which such recipient is organized in which its Applicable Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Applicable Lending
Office of any Refinancing Lender Party is located and (iii) withholding taxes
excluded pursuant to clause (e) of this Section 2.14 (all such non-excluded
taxes, including levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as "Taxes"). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Refinancing Lender Party or the Refinancing Lender Agent, (A) the
sum payable by the Borrower shall be increased as may be necessary so that after
the Borrower and the Refinancing Lender Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Refinancing Lender Party or the Refinancing Lender Agent, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (B) the Borrower shall make all such deductions
and (C) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

                   (b)     In addition, the Borrower shall pay any present or
future stamp, documentary, excise, property, intangible, mortgage recording or
similar taxes, charges or levies that arise from any payment made hereunder or
under the Notes or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement or any other Financing
Document, but excluding all other U.S. federal taxes other than withholding
taxes (hereinafter referred to as "Other Taxes"). If revised disclosure
regulations under Section 6011 of the Internal Revenue Code are issued which
modify the definition of a "reportable transaction" so that it does not include
a transaction where the issuer of a debt instrument provides an indemnity for
taxes, in addition to withholding taxes imposed on interest paid on the debt
instrument, for purposes of subsections (a) and (b) of this Section 2.14, the
terms "Taxes" and "Other Taxes" shall include all such taxes (other than any
taxes described in clauses (i), (ii) and (iii) of Section 2.14(a) above),
whether or not collected by way of withholding.

                   (c)     The Borrower shall indemnify each Refinancing Lender
Party and the Refinancing Lender Agent for and hold them harmless against the
full amount of Taxes and Other Taxes, and for the full amount of taxes of any
kind imposed by any jurisdiction on amounts payable under this Section 2.14,
imposed on or paid by such Refinancing Lender Party or the Refinancing Lender
Agent (as the case may be) and any liability (including penalties, additions to
tax, interest and reasonable expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Refinancing Lender Party or the Refinancing Lender Agent (as the case may be)
makes written demand therefor.

                   (d)     As soon as practicable (but in no event later than 90
days) after the date of any payment of Taxes, the Borrower shall furnish to the
Refinancing Lender Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing such payment. Excluding
payments made by the Refinancing Lender Agent, in the case of any payment
hereunder or under the Notes by or on behalf of the Borrower through an account
or branch outside the United States or by or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
Taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Refinancing Lender Agent, at such address, an
opinion of counsel acceptable to the Refinancing Lender Agent stating that such
payment is exempt from Taxes. For purposes of subsections (d) and (e) of this
Section 2.14, the terms "United States" and "United States person" shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

                   (e)     Each Refinancing Lender Party organized under the
laws of a jurisdiction outside the United States shall, on or prior to the date
of its execution and delivery of this Agreement in the case of each Initial
Refinancing Lender Party and on the date of the Assignment and Acceptance
pursuant to which it becomes a Refinancing Lender Party in the case of each
other Refinancing Lender Party, and from time to time thereafter as requested in
writing by the Borrower (but only so long thereafter as such Refinancing Lender
Party remains lawfully able to do so), provide each of the Refinancing Lender
Agent and the Borrower with duly certified copies of (i) Internal Revenue
Service Form W-8ECI, or any successor form thereto, certifying that the payments
received from the Borrower hereunder are effectively connected with such
Refinancing Lender Party's conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8BEN, or any successor form thereto,
certifying that such Refinancing Lender Party is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest; or (iii) Internal Revenue Service
Form W-8BEN or any successor form thereto, together with a certificate stating
that (1) the Refinancing Lender Party is not a bank for purposes of Internal
Revenue Code Section 881(c)(3)(A), or the obligation of the Borrower hereunder
is not, with respect to such Refinancing Lender Party, pursuant to a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that section; (2) the Refinancing Lender Party is not a 10%
shareholder of the Borrower within the meaning of Internal Revenue Code Section
871(h)(3) or 881(c)(3)(B); and (3) the Refinancing Lender Party is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Internal Revenue Code Section 881(c)(3)(C); or (iv) such other
governmental forms as may be applicable to the Refinancing Lender Party,
including Forms W-8IMY or W-8EXP, which will reduce the rate of withholding tax
on payments of interest. Each Refinancing Lender Party organized under the laws
of the United States that is not a corporation shall, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial
Refinancing Lender Party and on the date of the Assignment and Acceptance
pursuant to which it becomes a Refinancing Lender Party in the case of each
other Refinancing Lender Party, and from time to time as requested in writing by
the Borrower, provide each of the Refinancing Lender Agent and the Borrower with
two duly completed copies of Internal Revenue Service Form W-9. Each Refinancing
Lender Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Refinancing Lender Party
(but only to the extent such Refinancing Lender Party is lawfully able to do
so). Each such Refinancing Lender Party shall promptly notify the Borrower at
any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the Internal Revenue Service for such purpose). If the
forms provided by a Refinancing Lender Party at the time such Refinancing Lender
Party first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Refinancing Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Refinancing Lender
Party becomes a party to this Agreement, the Refinancing Lender Party assignor
was entitled to payments under subsection (a) of this Section 2.14 in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Refinancing Lender Party assignee on such date. If any form or document referred
to in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required by the
applicable Internal Revenue Service form (or related certificate described
above), that the applicable Refinancing Lender Party reasonably considers to be
confidential, such Refinancing Lender Party shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

                   (f)     Notwithstanding the foregoing, for any period with
respect to which a Refinancing Lender Party has failed to provide the Borrower
with the appropriate form described in subsection (e) above (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (e) above), such Refinancing Lender Party shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.14 with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Refinancing Lender Party become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Refinancing Lender Party shall reasonably request to assist
such Refinancing Lender Party to recover such Taxes.

                   (g)     Any Refinancing Lender Party claiming any additional
amounts payable pursuant to this Section 2.14 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Eurodollar Lending Office or Domestic Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Refinancing Lender Party, be otherwise
disadvantageous to such Refinancing Lender Party.

                   (h)     If any Refinancing Lender Party determines, in its
sole discretion, that it has actually and finally realized, by reason of a
refund, deduction or credit of any Taxes paid or reimbursed by the Borrower
pursuant to subsection (a) or (c) above in respect of payments under this
Agreement or any Note, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this Section
2.14 exceeding the amount needed to make such Refinancing Lender Party whole,
such Refinancing Lender Party shall pay to the Borrower, with reasonable
promptness following the date on which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out-of-pocket expenses in securing such refund,
deduction or credit.

                   SECTION 2.15.     Recalculation of Outstanding Principal
Amount of Loan Advances.  On each Recalculation Date (as defined in the Security
Agreement), the outstanding amount of Secured Loan Advances and Unsecured Loan
Advances shall be recalculated in accordance with the provisions of Section 2.01
of the Security Agreement and, upon satisfaction of all conditions specified
therein with respect to the securing of Unsecured Loan Advances (or any portion
thereof), the Unsecured Loan Advances (or any portion thereof) shall, to the
extent provided in Section 2.01 of the Security Agreement, become secured and
deemed to be part of the Secured Loan Advances, as provided therein.

                    SECTION 2.16.     Payments Generally; Pro Rata
Treatment.  (a)  The Borrower shall make each payment hereunder and under the
Notes, regardless of any right of counterclaim or setoff, not later than
11:00 a.m. (New York City time) on the day when due in Dollars to the
Refinancing Lender Agent at the Refinancing Lender Agent's Account in
immediately available funds, with payments being received by the Refinancing
Lender Agent (or, in the case of any payment pursuant to Sections 2.07 and 2.08,
the Borrower shall pay to the Intercreditor Agent for the account of the New
Money Lender Agent) after such time being deemed to have been received on the
next succeeding Business Day. The Refinancing Lender Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, fees or any other Obligation then
payable hereunder and under the Notes to more than one Refinancing Lender Party,
to such Refinancing Lender Parties for the account of their respective
Applicable Lending Offices ratably in accordance with the amounts of such
respective Obligations then payable to such Refinancing Lender Parties and
(ii) if such payment by (or for the account of) the Borrower is in respect of
any Obligation then payable hereunder to one Refinancing Lender Party, to such
Refinancing Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(e), from and after
the effective date of such Assignment and Acceptance, the Refinancing Lender
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Refinancing Lender Party assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

                   (b)     The Borrower hereby authorizes each Refinancing
Lender Party and each of its Affiliates, if and to the extent payment owed to
such Refinancing Lender Party is not made when due hereunder or, in the case of
a Refinancing Lender, under the Notes held by such Refinancing Lender, to charge
from time to time, to the fullest extent permitted by law, against any or all of
the Borrower's accounts (other than the Pledged Accounts and the Controlled
Accounts) with such Refinancing Lender Party or such Affiliate any amount so
due.

                   (c)     All computations of interest and of fees and Letter
of Credit commissions shall be made by the Refinancing Lender Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the Refinancing
Lender Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

                   (d)     Unless the Refinancing Lender Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to any Refinancing Lender Party hereunder that the Borrower will not make such
payment in full, the Refinancing Lender Agent may assume that the Borrower has
made such payment in full to the Refinancing Lender Agent on such date and the
Refinancing Lender Agent may, in reliance upon such assumption, cause to be
distributed to each such Refinancing Lender Party on such due date an amount
equal to the amount then due such Refinancing Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Refinancing
Lender Agent, each such Refinancing Lender Party shall repay to the Refinancing
Lender Agent forthwith on demand such amount distributed to such Refinancing
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Refinancing Lender Party until the date such
Refinancing Lender Party repays such amount to the Refinancing Lender Agent, at
the Federal Funds Rate.

                   (e)     If the Refinancing Lender Agent receives funds for
application to the Obligations owing to the Refinancing Lender Parties under the
Financing Documents under circumstances for which the Financing Documents do not
specify the Advances to which, or the manner in which, such funds are to be
applied, the Refinancing Lender Agent may, but shall not be obligated to, elect
to distribute such funds to each Refinancing Lender Party ratably in accordance
with such Refinancing Lender Party's proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Refinancing Lender Party, and for application
to such principal installments, as the Refinancing Lender Agent shall direct;
provided that the Borrower shall not be liable to any Refinancing Lender Party
with respect to any such distribution by the Refinancing Lender Agent; and
provided further that any such funds shall first be applied to any outstanding
Unsecured Loan Advances, and then to any outstanding Secured Loan Advances.

                   (f)     If any Refinancing Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise), other than pursuant to Sections 2.12, 2.13 or
2.14 or as a result of an assignment pursuant to Sections 2.11 or 8.07, (a) on
account of Obligations under any Facility due and payable to such Refinancing
Lender Party hereunder and under the Notes for such Facility at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Refinancing Lender Party at such time
to (ii) the aggregate amount of the Obligations under such Facility due and
payable to all Refinancing Lender Parties hereunder and under the Notes for such
Facility at such time) of payments on account of the Obligations under such
Facility due and payable to all Refinancing Lender Parties hereunder and under
the Notes for such Facility at such time obtained by all the Refinancing Lender
Parties at such time or (b) on account of Obligations owing (but not due and
payable) to such Refinancing Lender Party under any Facility and under the Notes
for such Facility at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Refinancing
Lender Party at such time to (ii) the aggregate amount of the Obligations under
such Facility owing (but not due and payable) to all Refinancing Lender Parties
hereunder and under the Notes for such Facility at such time) of payments on
account of the Obligations under such Facility owing (but not due and payable)
to all Refinancing Lender Parties hereunder and under the Notes for such
Facility at such time obtained by all of the Refinancing Lender Parties at such
time, such Refinancing Lender Party shall forthwith purchase from the other
Refinancing Lender Parties such interests or participating interests in the
Obligations under such Facility due and payable or owing to them, as the case
may be, as shall be necessary to cause such purchasing Refinancing Lender Party
to share the excess payment ratably with each of them; provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Refinancing Lender Party, such purchase from each other Refinancing Lender Party
shall be rescinded and such other Refinancing Lender Party shall repay to the
purchasing Refinancing Lender Party the purchase price to the extent of such
Refinancing Lender Party's ratable share (according to the proportion of (i) the
purchase price paid to such Refinancing Lender Party to (ii) the aggregate
purchase price paid to all Refinancing Lender Parties) of such recovery together
with an amount equal to such Refinancing Lender Party's ratable share (according
to the proportion of (i) the amount of such other Refinancing Lender Party's
required repayment to (ii) the total amount so recovered from the purchasing
Refinancing Lender Party) of any interest or other amount paid or payable by the
purchasing Refinancing Lender Party in respect of the total amount so recovered.
The Borrower agrees that any Refinancing Lender Party so purchasing an interest
or participating interest from another Refinancing Lender Party pursuant to this
Section 2.16 may, to the fullest extent permitted by Applicable Law, exercise
all its rights of payment (including the right of set-off) with respect to such
interest or participating interest, as the case may be, as fully as if such
Refinancing Lender Party were the direct creditor of the Borrower in the amount
of such interest or participating interest, as the case may be.

                   SECTION 2.17.     Use of Proceeds.  The (a) proceeds of each
Borrowing and the initial Issuance of Letters of Credit (and assumption of the
Existing Letters of Credit) pursuant to the Initial Extension of Credit shall,
and the Borrower agrees that it shall use such proceeds and Letters of Credit
solely to, refinance the Borrower's Existing Lender Debt, make a cash
distribution to the Parent in an amount not exceeding $10,000,000 and assume the
Existing Letters of Credit and (b) proceeds of Letters of Credit and Letter of
Credit Advances resulting from each Exchange shall be available solely for
general corporate purposes of the Borrower.

ARTICLE III

CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT

                   SECTION 3.01.     Conditions Precedent to Initial Extension
of Credit.  No Refinancing Lender shall be required or obligated to make any
Loan Advance, and the Refinancing Issuing Bank shall not be required or
obligated to Issue any Letter of Credit (or assume any Existing Letter of
Credit), in each case, until the conditions precedent to the Closing Date and
the Refinancing Closing set forth in Sections 3.01 and 3.03, respectively, of
the Common Agreement shall have been satisfied or waived in accordance with the
terms of Section 3.04 of the Common Agreement.

                   SECTION 3.02.     Conditions Precedent to Each Exchange.  The
obligation of each Refinancing Lender and the Refinancing Issuing Bank to effect
an Exchange (other than of the type specified in Section 2.03(a)(iii) as to
which this Section 3.02 does not apply) shall be subject to the further
conditions precedent that:

                   (a)     the Refinancing Closing shall have occurred;

                   (b)     no (i) Event of Default shall have occurred and be
continuing on the date of such Exchange, or result from the Exchange and
(ii) Blocking Notice with respect to such Event of Default has been issued which
has not been rescinded; and

                   (c)     in the case of an Unfunded Exchange, the Borrower
shall pay to the Refinancing Lender Agent, for the account of the Refinancing
Lenders, an amount in cash equal to the Available Amount of each Letter of
Credit being requested to be Issued pursuant to such Unfunded Exchange, together
with all accrued interest thereon and all other amounts owing under the
Financing Documents with respect thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                   SECTION 4.01.     Representations and Warranties of the
Borrower.  In order to induce the Refinancing Lender Parties to enter into this
Agreement and the other Financing Documents to which they are a party, the
Borrower confirms that the representations and warranties made in Article IV of
the Common Agreement are hereby incorporated by reference herein as if fully set
forth in this Agreement.

ARTICLE V

COVENANTS OF THE BORROWER

                   SECTION 5.01.     Covenants.  The Borrower agrees that, so
long as any Advance shall remain unpaid or any Letter of Credit, any Refinancing
Commitment or any Letter of Credit Commitment shall remain outstanding, the
Borrower shall observe and perform each of its covenants and undertakings set
forth in the Common Agreement and the other Financing Documents, which covenants
and undertakings are incorporated in this Agreement by reference as if fully set
forth herein, in accordance with their terms.

ARTICLE VI

EVENTS OF DEFAULT

                   SECTION 6.01.     Events of Default.  If any Event of Default
shall occur and be continuing, the Refinancing Lender Parties shall have (in
addition to any and all other available remedies at law or in equity) each of
the remedies to which they are entitled as provided in the Common Agreement and
the Security Agreement.

ARTICLE VII

THE REFINANCING LENDER AGENT

                   SECTION 7.01.     Authorization and Action.   Each
Refinancing Lender and the Refinancing Issuing Bank hereby appoints and
authorizes the Refinancing Lender Agent to (a) take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Financing Documents as are delegated to the Refinancing Lender Agent by
the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto and (b) enter into the Intercreditor Agreement as
agent on its behalf and to appoint and indemnify the AYE/AESC Intercreditor
Agent in accordance with the terms thereof. As to any matters not expressly
provided for by the Financing Documents (including enforcement or collection of
the Notes), the Refinancing Lender Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Refinancing Lenders, and such instructions
shall be binding upon all Refinancing Lender Parties and all holders of Notes;
provided, however, that the Refinancing Lender Agent shall not be required to
take any action that exposes the Refinancing Lender Agent to personal liability
or that is contrary to this Agreement or applicable law. The Refinancing Lender
Agent agrees to give to each Refinancing Lender Party prompt notice of each
notice given to it by the Borrower or any other Person pursuant to the terms of
this Agreement or any other Financing Document.

                   SECTION 7.02.     Refinancing Lender Agent's Reliance,
Etc.  Neither the Refinancing Lender Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with the Financing Documents, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Refinancing Lender Agent: (a) may treat the
payee of any Note as the holder thereof until the Refinancing Lender Agent
receives and accepts an Assignment and Acceptance entered into by the
Refinancing Lender that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (b) may consult with legal
counsel (including counsel for any Loan Party), independent public accountants
and other experts selected in good faith by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Refinancing Lender Party and shall not be responsible to
any Refinancing Lender Party for any statements, warranties or representations
(whether written or oral) made in or in connection with the Financing Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Financing
Document on the part of any Loan Party or to inspect the property (including the
books and records) of any Loan Party; (e) shall not be responsible to any
Refinancing Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Financing Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Financing Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex) reasonably believed by it to be genuine and signed or sent by the
proper party or parties.

                   SECTION 7.03.     Citibank and Affiliates.  With respect to
its Commitments, the Advances made by it and the Notes issued to it, Citibank
shall have the same rights and powers under the Financing Documents as any other
Refinancing Lender Party and may exercise the same as though it were not the
Refinancing Lender Agent; and the term "Refinancing Lender Party" or
"Refinancing Lender Parties" shall, unless otherwise expressly indicated,
include Citibank in its individual capacity. Citibank and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Borrower Group Member, the Parent, any of its Subsidiaries and any
Person that may do business with or own securities of any Borrower Group Member,
the Parent, or any such Subsidiary, all as if Citibank were not the Refinancing
Lender Agent and without any duty to account therefor to the Refinancing Lender
Parties.

                   SECTION 7.04.     Refinancing Lender Party Credit
Decision.  Each Refinancing Lender Party acknowledges that it has, independently
and without reliance upon the Refinancing Lender Agent or any other Refinancing
Lender Party and based on the financial statements referred to in Sections 3.01
and 5.04 of the Common Agreement and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Financing Documents to which it is a party. Each
Refinancing Lender Party also acknowledges that it will, independently and
without reliance upon the Refinancing Lender Agent or any other Refinancing
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Financing Documents to
which it is a party.

                   SECTION 7.05.     Indemnification.  (a)  Each Refinancing
Lender Party severally agrees to indemnify the Refinancing Lender Agent (to the
extent not promptly reimbursed by the Borrower) from and against such
Refinancing Lender Party's ratable share (determined as provided below) of any
and all claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Refinancing Lender Agent in any way relating to or arising out of the Financing
Documents or any action taken or omitted by the Refinancing Lender Agent under
the Financing Documents (collectively, the "Indemnified Costs"); provided that
no Refinancing Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting directly and primarily from the Refinancing
Lender Agent's gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Refinancing Lender Party agrees to reimburse the
Refinancing Lender Agent promptly upon demand for its ratable share of any
damages, losses, liabilities, costs and expenses (including fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that the
Refinancing Lender Agent is not promptly reimbursed for such damages, losses,
liabilities, costs and expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05(a) applies whether any such investigation, litigation or
proceeding is brought by any Refinancing Lender Party or any other Person.

                   (b)     Except as otherwise provided in Section 7.05(c), each
Refinancing Lender Party severally agrees to indemnify the Refinancing Issuing
Bank (to the extent not promptly reimbursed by the Borrower) from and against
such Refinancing Lender Party's ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Refinancing Issuing Bank in any way relating to or arising out of the Financing
Documents or any action taken or omitted by the Refinancing Issuing Bank under
the Financing Documents (including the Issuance or transfer of, or payment or
failure to pay under, any Letter of Credit); provided, however, that no
Refinancing Lender Party shall be liable for any portion of such claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting directly and primarily from the
Refinancing Issuing Bank's gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Except as
otherwise provided in Section 7.05(c), and without limitation of the foregoing,
each Refinancing Lender Party agrees to reimburse the Refinancing Issuing Bank
promptly upon demand for its ratable share of any damages, losses, liabilities,
costs and expenses (including fees and expenses of counsel) payable by the
Borrower under Section 8.04, to the extent that the Refinancing Issuing Bank is
not promptly reimbursed for such damages, losses, liabilities, costs and
expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05(b) applies
whether any such investigation, litigation or proceeding is brought by any
Refinancing Lender Party or any other Person.

                   (c)     For purposes of this Section 7.05, the Refinancing
Lender Parties' respective ratable shares of any amount shall be determined, at
any time, according to the sum of (i) the aggregate principal amount of the
Advances outstanding at such time and owing to the respective Refinancing Lender
Parties and (ii) their respective Pro Rata Shares of the aggregate Available
Amount of all Letters of Credit outstanding at such time (or, prior to the date
of the Initial Extension of Credit, their respective Refinancing Commitments);
provided that the aggregate principal amount of Letter of Credit Advances owing
to the Refinancing Issuing Bank shall be considered to be owed to the
Refinancing Lenders ratably in accordance with their respective Letter of Credit
Commitments. The failure of any Refinancing Lender Party to reimburse the
Refinancing Lender Agent or the Refinancing Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Refinancing Lender Parties to the Refinancing Lender Agent or the
Refinancing Issuing Bank, as the case may be, as provided herein shall not
relieve any other Refinancing Lender Party of its obligation hereunder to
reimburse the Refinancing Lender Agent or the Refinancing Issuing Bank, as the
case may be, for its ratable share of such amount, but no Refinancing Lender
Party shall be responsible for the failure of any other Refinancing Lender Party
to reimburse the Refinancing Lender Agent or the Refinancing Issuing Bank, as
the case may be, for such other Refinancing Lender Party's ratable share of such
amount. Without prejudice to the survival of any other agreement of any
Refinancing Lender Party hereunder, the agreement and obligations of each
Refinancing Lender Party contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Financing Documents.

                   SECTION 7.06.     Successor Refinancing Lender Agent.  The
Refinancing Lender Agent may resign at any time by giving written notice thereof
to the Refinancing Lender Parties and the Borrower and may be removed at any
time with or without cause by the Required Refinancing Lenders. Upon any such
resignation or removal, the Required Refinancing Lenders shall have the right to
appoint a successor Refinancing Lender Agent. If no successor Refinancing Lender
Agent shall have been so appointed by the Required Refinancing Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Refinancing Lender Agent's giving of notice of resignation or the Required
Refinancing Lenders' removal of the retiring Refinancing Lender Agent, then the
retiring Refinancing Lender Agent may, on behalf of the Refinancing Lender
Parties, appoint a successor Refinancing Lender Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Refinancing Lender Agent hereunder by a
successor Refinancing Lender Agent, such successor Refinancing Lender Agent
shall succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Refinancing Lender Agent, and the retiring
Refinancing Lender Agent shall be discharged from its duties and obligations
under the Financing Documents. After any retiring Refinancing Lender Agent's
resignation or removal hereunder as Refinancing Lender Agent shall have become
effective, the provisions of this Article VII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Refinancing Lender
Agent under the Financing Documents.

ARTICLE VIII

MISCELLANEOUS

                   SECTION 8.01.     Amendments, Etc.  No amendment or waiver of
any provision of this Agreement or the Notes, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Refinancing Lenders and, in the case of an
amendment only, the Borrower, and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all of the Refinancing Lenders, do any of the following at
any time: (a) waive any of the conditions specified in Section 3.02, (b)  change
the percentage of (i) the Refinancing Commitments or Letter of Credit
Commitments, (ii) the aggregate unpaid principal amount of the Advances or (iii)
the aggregate Available Amount of outstanding Letters of Credit that, in each
case, shall be required for the Refinancing Lenders or any of them to take any
action hereunder, (c) amend this Section 8.01, (d) increase the Refinancing
Commitments or Letter of Credit Commitments of any Refinancing Lender or subject
any Refinancing Lender to any additional obligation, (e) reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder
(including by way of amendment to, or waiving the operation of, the final
proviso in the definition of "LIBOR" with respect to a minimum rate for LIBOR),
(f) postpone any date scheduled for any payment of principal of, or interest on,
the Notes (including pursuant to Section 2.07, 2.08 or 2.09) or any date fixed
for payment of fees or other amounts payable hereunder, (g) limit the liability
of the Borrower hereunder or under any of the Notes or (h) alter any provision
of this Agreement requiring the pro rata sharing of payments among the
Refinancing Lenders; provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Refinancing Issuing Bank, as the case
may be, in addition to the Refinancing Lenders required above to take such
action, affect the rights or obligations of the Refinancing Issuing Bank under
this Agreement; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Refinancing Lender Agent in addition to the
Refinancing Lenders required above to take such action, affect the rights or
duties of the Refinancing Lender Agent under this Agreement or the other
Financing Documents. For the avoidance of doubt, provisions contained in another
Financing Document which are incorporated by reference in this Agreement
(including pursuant to Articles IV, V and VI) may be amended, modified and/or
supplemented from time to time in accordance with the terms of such Financing
Document, and this Section 8.01 shall not limit or otherwise restrict the
ability of the parties to such other Financing Document to amend, modify and/or
supplement such provisions in accordance with the terms of the applicable
Financing Document.

                   SECTION 8.02.     Notices, Etc.  All notices and other
communications provided for hereunder shall be either (a) in writing (including
telecopier communication) and mailed, telecopied or otherwise delivered or (b)
by electronic mail or other electronic means (if electronic mail addresses are
designated as provided below), if to the Borrower, at its address at 10435
Downsville Pike, Hagerstown, MD 21740-1766, Attention: Treasurer, Facsimile
Number: 301-790-3400 (with a copy to General Counsel, Allegheny Energy Supply
Company, LLC, 10435 Downsville Pike, Hagerstown, MD 21740-1766 (Facsimile
Number: 301-665-2736)); if to any Initial Refinancing Lender Party, at its
Domestic Lending Office specified opposite its name on Schedule I; if to any
other Refinancing Lender Party, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Refinancing Lender
Party; and if to the Refinancing Lender Agent, at its address at Two Penns Way -
Suite 200, New Castle, DE 19720; Attention: Kimberly Eidam-Melendez, Facsimile
Number: (212) 994-0961, Telephone Number: (302) 894-6012, e-mail address:
kimberly.a.eidammelendez@citigroup.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and other communications shall, when mailed,
telecopied or sent by electronic mail or otherwise, be effective when deposited
in the mails, telecopied or sent by electronic mail with confirmed delivery
notice, or otherwise delivered (or confirmed by a signed receipt), respectively,
addressed as aforesaid, except that notices and communications to the
Refinancing Lender Agent pursuant to Article II, III or VII shall not be
effective until received by the Refinancing Lender Agent. Delivery by telecopier
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit to be executed and delivered hereunder
shall be effective as delivery of an original executed counterpart thereof.

                   SECTION 8.03.     No Waiver; Remedies.  No failure on the
part of any Refinancing Lender Party or the Refinancing Lender Agent to
exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

                   SECTION 8.04.     Costs and Expenses.  (a)  The Borrower
agrees to pay on demand (i) all costs and expenses of the Refinancing Lender
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Financing Documents (including (A) all due
diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for the Refinancing Lender Agent with respect thereto, with respect to advising
the Refinancing Lender Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the
Financing Documents, with respect to negotiations with any Loan Party or with
other creditors of any Loan Party or any of its Subsidiaries or other Persons
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors' rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Refinancing Lender Agent and each Refinancing Lender
Party in connection with the enforcement of the Financing Documents, whether in
any action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding, or any restructuring or workout, in each case, affecting creditors'
rights generally (including the reasonable fees and expenses of counsel for the
Refinancing Lender Agent and each Refinancing Lender Party with respect
thereto).

                   (b)     The Borrower agrees to indemnify, defend and save and
hold harmless the Refinancing Lender Agent, each Refinancing Lender Party and
each of their Affiliates and their respective officers, directors, employees,
agents, attorneys and advisors (each, an "Indemnified Party") from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Transaction, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Relevant Documents or any
of the transactions contemplated thereby, (ii) the Issuance or transfer of, or
payment or failure to pay under, any Letter of Credit, or (iii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted directly and primarily from such
Indemnified Party's gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against the Refinancing Lender Agent, any Refinancing Lender Party or any of
their Affiliates, or any of their respective officers, directors, employees,
agents, attorneys and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Transaction, the actual or proposed use of the proceeds of the Advances
or the Letters of Credit, the Relevant Documents or any of the transactions
contemplated by the Relevant Documents.

                   (c)     If any payment of principal of, or Conversion or
Unfunded Exchange of, any Eurodollar Rate Advance is made by the Borrower to or
for the account of a Refinancing Lender Party other than on the last day of the
Interest Period for such Advance, as a result of a payment or Conversion or
Unfunded Conversion pursuant to Section 2.03, 2.12 or 2.13, acceleration of the
maturity of the Notes or for any other reason, or if the Borrower fails to make
any payment or prepayment of an Advance for which a notice of prepayment has
been given or that is otherwise required to be made, whether pursuant to Section
2.06 or 2.08 or otherwise, the Borrower shall, upon demand by such Refinancing
Lender Party (with a copy of such demand to the Refinancing Lender Agent), pay
to the Refinancing Lender Agent for the account of such Refinancing Lender Party
any amounts required to compensate such Refinancing Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment, Unfunded Exchange or Conversion or such failure to pay or prepay,
as the case may be, including any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Refinancing Lender Party to fund or
maintain such Advance.

                   (d)     If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it under any Financing Document, including
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Refinancing Lender Agent or any Refinancing Lender
Party, in its sole discretion.

                   (e)     Without prejudice to the survival of any other
agreement of any Loan Party hereunder or under any other Financing Document, the
agreements and obligations of the Borrower contained in Sections 2.13 and 2.14
and this Section 8.04 shall survive the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Financing
Documents.

                   SECTION 8.05.     Right of Set-off.  Upon (a) the occurrence
and during the continuance of any Event of Default and (b) the issuance of an
Acceleration Notice, the Refinancing Lender Agent and each Refinancing Lender
Party and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final), other than the Pledged Accounts and the Controlled
Accounts, at any time held and other indebtedness at any time owing by the
Refinancing Lender Agent, such Refinancing Lender Party or such Affiliate to or
for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under the Financing
Documents, irrespective of whether the Refinancing Lender Agent or such
Refinancing Lender Party shall have made any demand under this Agreement or such
Note or Notes and although such Obligations may be unmatured. The Refinancing
Lender Agent and each Refinancing Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Refinancing Lender Agent and each Refinancing
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of set-off) that the
Refinancing Lender Agent, such Refinancing Lender Party and their respective
Affiliates may have.

                   SECTION 8.06.     Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Refinancing Lender Agent and the Refinancing Lender Agent shall have been
notified by each Initial Refinancing Lender Party that such Initial Refinancing
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Refinancing Lender Agent each Refinancing
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Refinancing Lender Parties.

                   SECTION 8.07.     Assignments and Participations.  (a)  Each
Refinancing Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Refinancing Commitment or Letter of Credit Commitment, the Advances owing
to it and the Note or Notes held by it); provided that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of all of the Refinancing Commitment, the
Letter of Credit Commitment and Advances, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a
Refinancing Lender, an Affiliate of any Refinancing Lender or an Approved Fund
of any Refinancing Lender or an assignment of all of a Refinancing Lender's
rights and obligations under this Agreement, the aggregate amount of the
Refinancing Commitment, Letter of Credit Commitment and Advances being assigned
to such Eligible Assignee pursuant to such assignment (determined as of the date
of the Assignment and Acceptance with respect to such assignment) shall in no
event be less than $1,000,000 (or such lesser amount as shall be approved by the
Refinancing Lender Agent), (iii) each such assignment shall be to an Eligible
Assignee, (iv) no such assignments shall be permitted without the consent of the
Refinancing Lender Agent (except in the case of assignments to an Affiliate) and
the Refinancing Issuing Bank, each such consent not to be unreasonably withheld,
(v) the parties to each such assignment shall execute and deliver to the
Refinancing Lender Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,000 and (vi) each such
assignment shall be made on a pro rata basis with respect to each of (A) such
Refinancing Lender's Secured Loan Advances, Unsecured Loan Advances and Letter
of Credit Advances and (B) such Refinancing Lender's Secured Refinancing
Commitment, Unsecured Refinancing Commitment and Letter of Credit Commitment.
Notwithstanding anything herein to the contrary, the provisions of this clause
(a) shall not apply to assignments by the Refinancing Issuing Bank to the
Refinancing Lenders of their respective Pro Rata Shares of any Letter of Credit
Advance made by the Refinancing Issuing Bank or to any assignments relating to
sharing of payments or amounts pursuant to Section 2.16(f) or the Security
Agreement.

                   (b)     The Refinancing Issuing Bank may assign to an
Eligible Assignee all of its rights and obligations under the undrawn portion of
its Letter of Credit Commitment at any time; provided, however, that (i) each
such assignment shall be to an Eligible Assignee and (ii) the parties to each
such assignment shall execute and deliver to the Refinancing Lender Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,000.

                   (c)     Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a
Refinancing Lender or Refinancing Issuing Bank, as the case may be, hereunder
and (ii) the Refinancing Lender or Refinancing Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.13, 2.14 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Refinancing
Lender's or Refinancing Issuing Bank's rights and obligations under this
Agreement, such Refinancing Lender or Refinancing Issuing Bank shall cease to be
a party hereto).

                   (d)     By executing and delivering an Assignment and
Acceptance, each Refinancing Lender Party assignor thereunder and each assignee
thereunder confirm to and agree with each other and the other parties thereto
and hereto as follows: (i) other than as provided in such Assignment and
Acceptance, such assigning Refinancing Lender Party makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Financing
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Financing Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Refinancing Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under any Financing Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement and the other Financing Documents, together with copies
of the financial statements referred to in Sections 3.01 and 5.04 of the Common
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Refinancing Lender Agent, such assigning Refinancing Lender Party or any other
Refinancing Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Financing
Documents; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Refinancing Lender Agent, the Collateral
Agent and the Intercreditor Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Financing Documents as are
delegated to the Refinancing Lender Agent, the Collateral Agent and the
Intercreditor Agent, respectively, by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement and the other
Financing Documents are required to be performed by it as a Refinancing Lender
or Refinancing Issuing Bank, as the case may be.

                   (e)     The Refinancing Lender Agent shall maintain at its
address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Refinancing Lender Parties and the Refinancing Commitments
and Letter of Credit Commitments of, and principal amount of the Advances owing
to, each Refinancing Lender Party from time to time (the "Register"). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Refinancing Lender Agent and the
Refinancing Lender Parties shall treat each Person whose name is recorded in the
Register as a Refinancing Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Refinancing Lender Agent or any Refinancing Lender Party at any reasonable time
and from time to time upon reasonable prior notice.

                   (f)     Upon its receipt of an Assignment and Acceptance
executed by an assigning Refinancing Lender Party and an assignee, together with
any Note or Notes subject to such assignment, the Refinancing Lender Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower and the Issuing Bank and each of the
Intercreditor Agent and the Collateral Agent. In the case of any assignment by a
Refinancing Lender, within five Business Days after its receipt of such notice,
the Borrower, at its own expense, shall execute and deliver to the Refinancing
Lender Agent in exchange for the surrendered Note or Notes a new Note to the
order of such Eligible Assignee in an amount equal to the aggregate Commitments
assumed by it pursuant to such Assignment and Acceptance and, if any assigning
Refinancing Lender has retained a Commitment hereunder, a new Note to the order
of such assigning Refinancing Lender in an amount equal to the aggregate
Commitments retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A.

                   (g)     Each Refinancing Lender Party may sell participations
to one or more Persons (other than any Loan Party or any Affiliate of any Loan
Party) in or to all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Refinancing Commitment and Letter
of Credit Commitment, the Advances owing to it and the Note or Notes (if any)
held by it); provided, however, that (i) such Refinancing Lender Party's
obligations under this Agreement (including its Refinancing Commitment and
Letter of Credit Commitment) shall remain unchanged, (ii) such Refinancing
Lender Party shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Refinancing Lender Party shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Refinancing Lender Agent and the other Refinancing Lender Parties
shall continue to deal solely and directly with such Refinancing Lender Party in
connection with such Refinancing Lender Party's rights and obligations under
this Agreement and (v) no participant under any such participation shall have
any right to approve any amendment or waiver of any provision of any Financing
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release any material portion of the Collateral.

                   (h)     Notwithstanding anything in this Agreement to the
contrary (including any other provision regarding assignments, participations,
transfers or novations), any Refinancing Lender (a "Granting Lender") may,
without the consent of any other party hereto, grant to a special purpose
vehicle (whether a corporation, partnership, limited liability company, trust or
otherwise, an "SPV") sponsored or managed by the Granting Lender or any
Affiliate thereof, a participation in all or any part of any Advance (including
the Refinancing Commitment and Letter of Credit Commitment therefor) that such
Granting Lender has made or will make pursuant to this Agreement; provided that
(i) such Granting Lender's obligations under this Agreement (including its
Refinancing Commitment and Letter of Credit Commitment) shall remain unchanged;
(ii) such Granting Lender shall remain the holder of its Notes for all purposes
under this Agreement; and (iii) the Borrower, the Refinancing Lender Agent and
the other Refinancing Lenders shall continue to deal solely and directly with
such Granting Lender in connection with such Granting Lender's rights and
obligations under the Financing Documents. Each party hereto hereby agrees that
(A) no SPV will be entitled to any rights or benefits that a Refinancing Lender
would not otherwise be entitled to under this Agreement or any other Financing
Document; and (B) an SPV may assign its interest in any Advance under this
Agreement to any Person that would constitute a Refinancing Lender subject to
the satisfaction of all requirements for an assignment by any Refinancing Lender
set forth in this Section 8.07. Notwithstanding anything in this Agreement to
the contrary, the Granting Lender and any SPV may, without the consent of any
other party to this Agreement, and without limiting any other rights of
disclosure of the Granting Lender under this Agreement, disclose on a
confidential basis any non-public information relating to its funding of
Advances to (1) (in the case of the Granting Lender) any actual or prospective
SPV, (2) (in the case of an SPV) its lenders, sureties, reinsurers, guarantors
or credit liquidity enhancers, (3) their respective directors, officers, and
advisors, and (4) any rating agency.

                   (i)     Any Refinancing Lender Party may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 8.07, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Refinancing Lender Party by or on behalf of the Borrower.

                   (j)     Notwithstanding any other provision set forth in this
Agreement, any Refinancing Lender Party may at any time create a security
interest in all or any portion of its rights under this Agreement (including the
Advances owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

                   SECTION 8.08.     Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

                   SECTION 8.09.     No Liability of the Refinancing Issuing
Bank.  The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither the Refinancing Issuing Bank, any of its
Affiliates, nor any of their respective officers, directors, agents, employees,
attorneys and advisors shall be liable or responsible for: (a) the use that may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by the Refinancing Issuing Bank against presentation of documents
that do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the Letter of
Credit; or (d) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit, except that the Borrower shall have a claim
against the Refinancing Issuing Bank, and the Refinancing Issuing Bank shall be
liable to the Borrower, to the extent of any direct, but not consequential,
damages suffered by the Borrower that the Borrower proves were directly and
primarily caused by (i) the Refinancing Issuing Bank's willful misconduct or
gross negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction in determining whether documents presented under any
Letter of Credit comply with the terms of the Letter of Credit or (ii) the
Refinancing Issuing Bank's willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, the Refinancing Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

                   SECTION 8.10.     Jurisdiction, Etc.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents to which it
is a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Financing Documents in the courts of any jurisdiction.

                   (b)     Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Financing Documents to which it is a party in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                   SECTION 8.11.     Governing Law.  This Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.

                   SECTION 8.12.     Waiver of Jury Trial.  Each of the
Borrower, the Refinancing Lender Agent and the Refinancing Lender Parties
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Financing Documents, the Advances, the Letters of Credit
or the actions of the Refinancing Lender Agent or any Refinancing Lender Party
in the negotiation, administration, performance or enforcement thereof.

                   IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.


                                                                ALLEGHENY ENERGY
SUPPLY
                                                                     COMPANY,
LLC,
                                                                     as Borrower

                                                                By  /s/ REGIS F.
BINDER
                                                                      Name:  Regis
F. Binder
                                                                      Title:  Treasurer

 

                                                                CITIBANK, N.A.,
                                                                     as
Refinancing Lender Agent

                                                                By  /s/ ROBERT
J. HARRITY, JR.
                                                                       Name:
Robert J. Harrity, Jr.
                                                                       Title:
Managing Director

 

                                                                THE BANK OF NOVA
SCOTIA,
                                                                      as Initial
Refinancing Lender

                                                                By  /s/ JULIET
K. M. ECK
                                                                       Name:  Juliet
K. M. Eck
                                                                       Title:  Director

 

                                                                CITICORP USA,
INC.,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ ROBERT
J. HARRITY, JR.
                                                                       Name:
Robert J. Harrity, Jr.
                                                                       Title:
Managing Director

 

                                                                BANK OF AMERICA,
N.A.
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ JOHN F.
REGISTER
                                                                       Name:  John
F. Register
                                                                       Title:  Principal

 

                                                                BANK ONE, NA,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ HAL E.
FUDGE
                                                                       Name:  Hal
E. Fudge
                                                                       Title:  First
Vice President

 

                                                                JPMORGAN CHASE
BANK,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ WILLIAM
A. AUSTIN
                                                                       Name:  William
A. Austin
                                                                       Title:  Vice
President

 

                                                                WACHOVIA BANK,
NATIONAL
                                                                     ASSOCIATION,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ JILL W.
AKRE
                                                                       Name:  Jill
W. Akre
                                                                       Title:  Director

 

                                                                UNION BANK OF
CALIFORNIA,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ DAVID
MUSICANT
                                                                       Name:  David
Musicant
                                                                       Title:  Senior
Vice President

 

                                                                CREDIT LYONNAIS,
NEW YORK
                                                                     BRANCH
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ OLIVIER
AUDERNARD
                                                                       Name:  Olivier
Audernard
                                                                       Title:  Senior
Vice President

 

                                                                BAYERISCHE HYPO-
UND
                                                                     VEREINSBANK
AG, NEW YORK
                                                                     BRANCH OR
GRAND CAYMAN
                                                                     BRANCH,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ WILLIAM
W. HUNTER
                                                                      Name:  William
W. Hunter
                                                                      Title:  Director


                                                                By  /s/ SHANNON
BATCHMAN
                                                                      Name:  /s/ Shannon
Batchman
                                                                      Title:  Director

 

                                                                CIBC INC.,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ CHARLES
D. MULKEEN
                                                                       Name:  Charles
D. Mulkeen
                                                                       Title:  Executive
Director

 

                                                                NATIONAL CITY
BANK OF
                                                                     PENNSYLVANIA,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ SUSAN J.
DIMMICK
                                                                          Name:  Susan
J. Dimmick
                                                                          Title:  Vice
President

 

                                                                CREDIT SUISSE
FIRST BOSTON,
                                                                     ACTING
THROUGH ITS CAYMAN
                                                                     ISLANDS
BRANCH,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ S.
WILLIAM FOX
                                                                       Name:  S.
William Fox
                                                                       Title:  Director

                                                                By  /s/ PETER A.
RYAN
                                                                      Name:  Peter
A. Ryan
                                                                      Title:  Vice
President

 

                                                                ABN AMRO BANK
N.V.,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ NEIL J.
BIVONA
                                                                       Name:  Neil
J. Bovona
                                                                       Title:  Group
Vice President

                                                                By  /s/ PARKER
H. DOUGLAS
                                                                       Name:  Parker
H. Douglas
                                                                       Title:  Group
Vice President

 

                                                                FIRST
COMMONWEALTH BANK,
                                                                     as Initial
Refinancing Lender

                                                                By  /s/ PAUL J.
ORIS
                                                                      Name:  Paul
J. Oris
                                                                      Title:  Vice
President

 

                                                                BANK ONE, NA,
                                                                     as Initial
Refinancing Issuing Bank

                                                                By  ______________________________
                                                                      Name:
                                                                      Title:

 

EXECUTION VERSION


$987,657,215.77

CREDIT AGREEMENT

Dated as of February 21, 2003

Among

ALLEGHENY ENERGY SUPPLY COMPANY, LLC

as Borrower

and

THE BANKS NAMED HEREIN

as Initial Refinancing Lenders and Initial Refinancing Issuing Bank

and

CITIBANK, N.A.

as Refinancing Lender Agent

SALOMON SMITH
BARNEY INC.

J.P. MORGAN
SECURITIES INC.

SCOTIA CAPITAL
(USA) INC.

as Joint Lead Arrangers

TABLE OF CONTENTS

Section

 

Page

ARTICLE I

DEFINITINS, INTERPRETATION AND ACCOUNTING TERMS

SECTION 1.01.

Certain Defined Terms

2

SECTION 1.02.

Principles of Interpretation

11

ARTICLE II

AMOUNTS AND TERMS OF THE BORROWINGS,
THE LETTERS OF CREDIT AND EXCHANGES

SECTION 2.01.

The Borrowings and the Letters of Credit

12

SECTION 2.02.

Initial Extension of Credit

13

SECTION 2.03.

Making Exchanges

15

SECTION 2.04.

Notices of Utilization Irrevocable

18

SECTION 2.05.

Interest Elections

19

SECTION 2.06.

Termination or Reduction of Commitments

20

SECTION 2.07.

Repayment of Loans

21

SECTION 2.08.

Prepayments

21

SECTION 2.09.

Interest

21

SECTION 2.10.

Fees

22

SECTION 2.11.

Issuance of and Drawings and Reimbursement Under Letters of Credit

23

SECTION 2.12.

Illegality

27

SECTION 2.13.

Increased Costs

27

SECTION 2.14.

Taxes

28

SECTION 2.15.

Recalculation of Outstanding Principal Amount of Loan Advances

31

SECTION 2.16.

Payments, Generally; Pro Rata Treatment

31

SECTION 2.17.

Use of Proceeds

34

ARTICLE III

CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDT

SECTION 3.01.

Conditions Precedent to Initial Extension of Credit

34

SECTION 3.02.

Conditions Precedent to Each Exchange

34

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.

Representations and Warranties of the Borrower

35

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01.

Covenants

35

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.

Events of Default

35

ARTICLE VII

THE REFINANCING LENDER AGENT

SECTION 7.01.

Authorization and Action

35

SECTION 7.02.

Refinancing Lender Agent's Reliance, Etc.

36

SECTION 7.03.

Citibank and Affiliates

36

SECTION 7.04.

Refinancing Lender Party Credit Decision

37

SECTION 7.05.

Indemnification

37

SECTION 7.06.

Successor Refinancing Lender Agent

38

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01.

Amendments, Etc.

39

SECTION 8.02.

Notices, Etc.

39

SECTION 8.03.

No Waiver; Remedies

40

SECTION 8.04.

Costs and Expenses

40

SECTION 8.05.

Right to Set-off

42

SECTION 8.06.

Binding Effect

42

SECTION 8.07.

Assignment and Participations

42

SECTION 8.08.

Execution in Counterparts

46

SECTION 8.09.

No Liability of the Refinancing Issuing Bank

46

SECTION 8.10.

Jurisdiction, Etc.

47

SECTION 8.11.

Governing Law

47

SECTION 8.12.

Waiver of Jury Trial

47



 

SCHEDULES
Schedule I                            -   Commitments and Applicable Lending
Offices

Schedule II                           -   Existing Lender Debt and Existing
Letters of Credit

EXHIBITS
Exhibit A                             -   Form of Note

Exhibit B                             -   Form of Notice of Refinancing

Exhibit C                             -   Form of Assignment and Acceptance
Exhibit D                             -   Form of Notice of Exchange